EXECUTION COPY



--------------------------------------------------------------------------------



CREDIT AGREEMENT
DATED AS OF
June 21, 2013
AMONG
BLACK HILLS CORPORATION,
as the Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Banks
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent







--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES LLC,
COBANK, ACB,
THE BANK OF NOVA SCOTIA,
UNION BANK, N.A., and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners



CH1 7735257v.6

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(This Table of Contents is not part of the Agreement)
Page
SECTION 1.
DEFINITIONS; INTERPRETATION.    1

Section 1.1
Definitions    1

Section 1.2
Interpretation    12

SECTION 2.
THE CREDITS.    13

Section 2.1
The Loan Commitment    13

Section 2.2
Reserved    13

Section 2.3
Applicable Interest Rates    13

Section 2.4
Minimum Borrowing Amounts    14

Section 2.5
Manner of Borrowing Loans and Designating Interest Rates Applicable to
Loans    14

Section 2.6
Interest Periods    16

Section 2.7
Maturity of Loans    17

Section 2.8
Prepayments    17

Section 2.9
Default Rate    17

Section 2.10
The Notes    17

Section 2.11
Funding Indemnity    18

Section 2.12
Interest Rate Limitation    18

Section 2.13
Reserved    18

Section 2.14
Defaulting Banks    18

SECTION 3.
FEES.    19

Section 3.1
Fees    19

SECTION 4.
PLACE AND APPLICATION OF PAYMENTS.    19

Section 4.1
Place and Application of Payments    19


i

--------------------------------------------------------------------------------




SECTION 5.
REPRESENTATIONS AND WARRANTIES.    19

Section 5.1
Corporate Organization and Authority    19

Section 5.2
Subsidiaries    19

Section 5.3
Corporate Authority and Validity of Obligations    20

Section 5.4
Financial Statements    20

Section 5.5
No Litigation; No Labor Controversies    20

Section 5.6
Taxes    21

Section 5.7
Approvals    21

Section 5.8
ERISA    21

Section 5.9
Government Regulation    21

Section 5.10
Margin Stock; Use of Proceeds    21

Section 5.11
Licenses and Authorizations; Compliance with Laws    22

Section 5.12
Ownership of Property; Liens    23

Section 5.13
No Burdensome Restrictions; Compliance with Agreements    23

Section 5.14
Full Disclosure    23

Section 5.15
Solvency    23

Section 5.16
Sanctions Laws and Regulations    23

SECTION 6.
CONDITIONS PRECEDENT.    23

Section 6.1
Initial Credit Event    23

Section 6.2
All Credit Events    24

SECTION 7.
COVENANTS.    25

Section 7.1
Corporate Existence; Subsidiaries    25

Section 7.2
Maintenance    25

Section 7.3
Taxes    25


ii

--------------------------------------------------------------------------------




Section 7.4
ERISA    25

Section 7.5
Insurance    26

Section 7.6
Financial Reports and Other Information    26

Section 7.7
Bank Inspection Rights    28

Section 7.8
Conduct of Business    28

Section 7.9
Liens    28

Section 7.10
Use of Proceeds; Regulation U    31

Section 7.11
Sales and Leasebacks    31

Section 7.12
Mergers, Consolidations, Acquisitions and Sales of Assets    31

Section 7.13
Use of Property and Facilities; Environmental and Health and Safety Laws    32

Section 7.14
Investments, Acquisitions, Loans, Advances and Guaranties    34

Section 7.15
Restrictions on Indebtedness    36

Section 7.16
RESERVED    37

Section 7.17
Recourse Leverage Ratio    37

Section 7.18
Dividends and Other Shareholder Distributions    37

Section 7.19
No Negative Pledge    37

Section 7.20
Transactions with Affiliates    38

Section 7.21
Compliance with Laws    38

Section 7.22
Pari-Passu    38

Section 7.23
Certain Subsidiaries    38

Section 7.24
Ratings    38

Section 7.25
Material Obligations    38

Section 7.26
Sanctions Laws and Regulations    39

SECTION 8.
EVENTS OF DEFAULT AND REMEDIES.    39


iii

--------------------------------------------------------------------------------




Section 8.1
Events of Default    39

Section 8.2
Non-Bankruptcy Defaults    41

Section 8.3
Bankruptcy Defaults    41

Section 8.4
Expenses    41

SECTION 9.
CHANGE IN CIRCUMSTANCES.    41

Section 9.1
Change of Law    41

Section 9.2
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
LIBOR    42

Section 9.3
Increased Cost and Reduced Return    42

Section 9.4
Lending Offices    43

Section 9.5
Discretion of Bank as to Manner of Funding    43

SECTION 10.
THE AGENT.    44

Section 10.1
Appointment and Authorization of Administrative Agent    44

Section 10.2
Administrative Agent and its Affiliates    44

Section 10.3
Action by Administrative Agent    44

Section 10.4
Consultation with Experts    44

Section 10.5
Liability of Administrative Agent; Credit Decision    44

Section 10.6
Indemnity    45

Section 10.7
Resignation of Administrative Agent and Successor Administrative Agent    45

SECTION 11.
MISCELLANEOUS.    46

Section 11.1
Withholding Taxes    46

Section 11.2
No Waiver of Rights    47

Section 11.3
Non-Business Day    48

Section 11.4
Documentary Taxes    48

Section 11.5
Survival of Representations    48


iv

--------------------------------------------------------------------------------




Section 11.6
Survival of Indemnities    48

Section 11.7
Set-Off    48

Section 11.8
Notices    49

Section 11.9
Counterparts    50

Section 11.10
Successors and Assigns    50

Section 11.11
Amendments    53

Section 11.12
Headings    54

Section 11.13
Legal Fees, Other Costs and Indemnification    54

Section 11.14
Entire Agreement    54

Section 11.15
Construction    55

Section 11.16
Governing Law    55

Section 11.17
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL    55

Section 11.18
Replacement of Bank    55

Section 11.19
Confidentiality    56

Section 11.20
Rights and Liabilities of Arrangers    57

Section 11.21
Relationship    57

Section 11.22
Severability of Provisions    57

Section 11.23
Patriot Act Notice    58




v

--------------------------------------------------------------------------------




EXHIBITS
EXHIBIT A    Form of Note
EXHIBIT B    Form of Compliance Certificate
EXHIBIT C    Form of Assignment and Assumption Agreement
EXHIBIT D    Voting Participant Information
SCHEDULES
SCHEDULE 2.1    Commitments
SCHEDULE 4    Administrative Agent Notice and Payment Info
SCHEDULE 5.2    Schedule of Existing Subsidiaries
SCHEDULE 5.5    Litigation and Labor Controversies
SCHEDULE 5.11    Environmental Matters
SCHEDULE 7.9    Existing Liens
SCHEDULE 7.14    Existing Investments
SCHEDULE 7.15(c)    Existing Secured Indebtedness
SCHEDULE 7.19    Restrictions on Distributions and Existing Negative Pledges



vi

--------------------------------------------------------------------------------




CREDIT AGREEMENT
CREDIT AGREEMENT, dated as of June 21, 2013 among Black Hills Corporation, a
South Dakota corporation (“Borrower”), the financial institutions from time to
time party hereto (each a “Bank,” and collectively the “Banks”), and JPMORGAN
CHASE BANK, N.A., in its capacity as agent for the Banks hereunder (including
its branches and Affiliates, in such capacity, the “Administrative Agent”).
WITNESSETH THAT:
WHEREAS, the Borrower desires to obtain the several commitments of the Banks to
make available a term loan, as described herein; and
WHEREAS, the Banks are willing to extend such commitments subject to all of the
terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth.
NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.
DEFINITIONS; INTERPRETATION.

Section 1.1    Definitions. The following terms when used herein have the
following meanings:
“Adjusted LIBOR” is defined in Section 2.3(b) hereof.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with their correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of a Person (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event for purposes of this definition: (i) any Person which owns directly or
indirectly twenty percent (20%) or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
twenty percent (20%) or more of the partnership or other ownership interests of
any other Person will be deemed to control such corporation or other Person; and
(ii) each director and executive officer of the Borrower or any Subsidiary of
the Borrower shall be deemed an Affiliate of the Borrower and each of its
Subsidiaries.
“Administrative Agent” is defined in the first paragraph of this Agreement and
includes any successor Administrative Agent pursuant to Section 10.7 hereof.
“Agreement” means this Credit Agreement, including all Exhibits and Schedules
hereto, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof.
“Applicable Margin” means, at any time (i) with respect to Base Rate Loans, a
rate of interest equal to one-eighth of one percent (0.125%) per annum, and (ii)
with respect to Eurodollar Loans, a rate of interest equal to one and one-eighth
percent (1.125%) per annum.

1

--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
“Arrangers” means, collectively, JPMorgan Securities LLC, CoBank, ACB, The Bank
of Nova Scotia, Union Bank, N.A. and U.S. Bank National Association.
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by the terms hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Authorized Representative” means those persons whose specimen signatures are
included in the incumbency certificate provided by the Borrower pursuant to
Section 6.1(c) hereof, or any further or different officer of the Borrower so
named by any Authorized Representative of the Borrower in a written notice to
the Administrative Agent.
“Bank” and “Banks” are defined in the first paragraph of this Agreement.
“Base Rate” is defined in Section 2.3(a) hereof.
“Base Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 2.3(a) hereof.
“BHP” means Black Hills Power, Inc., a South Dakota corporation.
“Borrower” is defined in the first paragraph of this Agreement.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Banks on a single date and for a single Interest Period. Borrowings of Loans
are made by and maintained ratably for each of the Banks according to their
Percentages. A Borrowing is “advanced” on the day Banks advance funds comprising
such Borrowing to the Borrower, is “continued” on the date a new Interest Period
for the same type of Loans commences for such Borrowing and is “converted” when
such Borrowing is changed from one type of Loan to the other, all as requested
by the Borrower pursuant to Section 2.5(a) hereof.
“Business Day” means any day other than a Saturday or Sunday on which Banks are
not authorized or required to close in New York, New York, Chicago, Illinois or
Rapid City, South Dakota and, if the applicable Business Day relates to the
borrowing or payment of a Eurodollar Loan, on which banks are dealing in U.S.
Dollars in the interbank market in London, England.
“Capital” means, as of any date of determination thereof, without duplication,
the sum of (A) Consolidated Net Worth plus (B) all Recourse Indebtedness.
“Capital Lease” means at any date any lease of Property which, in accordance
with GAAP, would be required to be capitalized on the balance sheet of the
lessee.
“Capitalized Lease Obligations” means, for any Person, the amount of such
Person’s liabilities under Capital Leases determined at any date in accordance
with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following: (a) the adoption or

2

--------------------------------------------------------------------------------




taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any governmental authority, or (c) the making or issuance
of any request, rules, guideline, requirement or directive (whether or not
having the force of law) by any governmental authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Change of Control Event” means one or more of the following events:
(a)    less than a majority of the members of the Board of Directors of the
Borrower shall be persons who either were (i) nominated and approved by the
Board of Directors of the Borrower serving as of the Effective Date or (ii)
appointed by directors so nominated and approved; or
(b)    the stockholders of the Borrower shall approve any plan or proposal for
the liquidation or dissolution of the Borrower; or
(c)    a Person or group of Persons acting in concert (other than the direct or
indirect beneficial owners of the Voting Stock of the Borrower as of the
Effective Date) shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become the direct
or indirect beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended from time to time) of Voting Stock
of the Borrower representing more than twenty percent (20%) of the combined
voting power of the outstanding Voting Stock or other ownership interests for
the election of directors or shall have the right to elect a majority of the
Board of Directors of the Borrower; or
(d)    except as permitted by Section 7.12 hereof, the Borrower ceases at any
time to own one hundred percent (100%) of the Voting Stock and other equity
interests of any Material Subsidiary (or such lower percentage that the Borrower
owns at the time of organization or acquisition of such Material Subsidiary).
“CLF&P” means Cheyenne Light, Fuel & Power Company, a Wyoming corporation.
“CLF&P Indenture” means that certain Restated Indenture of Mortgage, Deed of
Trust, Security Agreement and Financing Statement, dated as of November 20,
2007, between CLF&P and Wells Fargo Bank, National Association, as Trustee,
together with all amendments and supplemental indentures thereto, and the first
mortgage bonds issued in connection therewith.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” and “Commitments” are defined in Section 2.1 hereof.
“Compliance Certificate” means a certificate in the form of Exhibit B hereto.
“Consolidated Assets” means all assets which should be listed on the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.

3

--------------------------------------------------------------------------------




“Consolidated Net Worth” means, as of any time the same is to be determined, the
total shareholders’ equity (including capital stock, additional paid-in-capital
and retained earnings after deducting treasury stock, but excluding (to the
extent otherwise included in calculating shareholders’ equity), minority
interests in Subsidiaries) which would appear on the consolidated balance sheet
of the Borrower determined on a consolidated basis in accordance with GAAP.
“Consolidated Subsidiary” means, as to any Person, each subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated, with the
financial statements of such Person in accordance with GAAP, including
principles of consolidation.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Controlled Group” means all members of a controlled group of corporations and
all trades and businesses (whether or not incorporated) under common control
that, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Credit Documents” means this Agreement, the Notes and all other documents
executed in connection herewith or therewith.
“Credit Event” means any Borrowing.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Bank” means any Bank, as reasonably determined by the Administrative
Agent, that has (a) failed to pay over to the Administrative Agent or any other
Bank any other amount required to be paid by it hereunder within three (3)
Business Days after the date when due, unless the subject of a good faith
dispute, or (b) become (i) or is insolvent or has a parent company that has
become or is insolvent or (ii) the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it or has taken any corporate or board or other action seeking or
agreeing to the appointment of any such Person; provided, a Bank shall not
become a Defaulting Bank solely as the result of the acquisition or maintenance
of an ownership interest in such Bank or Person controlling such Bank or the
exercise of control over a Bank or Person controlling such Bank by a
governmental authority or an instrumentality thereof.
“Derivative Arrangement” means any agreement (including any master agreement and
any agreement, whether or not in writing, relating to any single transaction)
that is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, future agreement, currency swap agreement,
cross-currency rate swap agreement, swaption, currency option, that relates to
fluctuations in raw material prices or utility or energy prices or other costs,
or any other similar agreement, including any option to enter into any of the
foregoing, or any combination of any of the foregoing. “Derivative Arrangements”
shall include all such agreements or arrangements made or entered into at any
time, or in effect at any time, whether or not related to a Loan.

4

--------------------------------------------------------------------------------




“Derivative Obligations” means, with respect to any Person, all liabilities of
such Person under any Derivative Arrangement (including but not limited to
obligations and liabilities arising in connection with or as a result of early
or premature termination of a Derivative Arrangement, whether or not occurring
as a result of a default thereunder), absolute or contingent, now or hereafter
existing or incurred or due or to become due.
“Designated Persons” means a person or entity (a) listed in the annex to any
Executive Order or (b) named as a “Specially Designated National and Blocked
Person” (“SDN”) on the most current list published by OFAC at its official
website or any replacement website or other replacement official publication of
such list (the “SDN List”) or is otherwise the subject of any Sanctions Laws and
Regulations.
“Effective Date” means June 21, 2013.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its respective Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.
“Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided notwithstanding the foregoing,
“Eligible Assignee” shall not include any Ineligible Institution.
“Environmental Claim” means any claim, action, investigation or written notice
by any Person alleging potential liability (including, without limitation,
potential liability for investigation, cleanup, removal, remediation,
post-remedial activities, restoration, oversight, site security or costs thereof
or related thereto, natural resources damages, property damages, personal
injuries, fines or penalties) arising out of, based on or resulting from (a) the
presence, or Release of any Hazardous Materials at any location, whether or not
owned, leased or operated by the Borrower or any of its Subsidiaries, or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental and Health Laws.
“Environmental and Health Laws” means any and all federal, state, regional,
county, local and foreign statutes, laws, common law, regulations, ordinances,
judgments, orders (including, without limitation, administrative orders),
permits, licenses and governmental rules or restrictions relating to human
health, safety (including without limitation occupational safety and health
standards), pollution, natural resources, conservation or the environment, or to
emissions, discharges, Releases or threatened Releases of pollutants,
contaminants, Hazardous Materials or wastes into the environment, (including
without limitation ambient air, surface water, ground water or land), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes, or the removal, investigation or clean-up (including but
not limited to oversight, security and relocation) or other remediation thereof.
“Environmental Liabilities” means all liabilities, obligations or
responsibilities to conduct or pay for any type of removal, investigation,
cleanup, remediation, post-remedial activities, restoration, oversight, site
security pertaining to Hazardous Materials, pollutants, contaminants or any
other substance regulated under Environmental and Health Laws, or take any other
action at any location (including without limitation the reserve or expenditure
of monies) to address actual or potential liability under Environmental and
Health Laws or to comply or assure continued compliance with Environmental and
Health Laws, and all Environmental Claims pending or threatened against the
Borrower or its Subsidiaries or against any Person

5

--------------------------------------------------------------------------------




whose liability for any Environmental Claim the Borrower or its Subsidiaries may
have retained or assumed, either contractually or by operation of law.
“ERISA” is defined in Section 5.8 hereof.
“Eurodollar Loan” means a Loan bearing interest prior to its maturity at the
rate specified in Section 2.3(b) hereof.
“Eurodollar Reserve Percentage” is defined in Section 2.3(b) hereof.
“Event of Default” means any of the events or circumstances specified in Section
8.1 hereof.
“Executive Order” has the meaning assigned to such term in the definition of
Sanctions Laws and Regulations.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, applied by the Borrower and its Subsidiaries on a
basis consistent with the preparation of the Borrower’s financial statements
furnished to the Banks as described in Section 5.4 hereof.
“Granting Bank” has the meaning specified in Section 11.10(h) hereof.
“Guarantee” means, in respect of any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
or other obligations of another Person, including, without limitation, by means
of an agreement to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or to maintain financial covenants, or to
assure the payment of such Indebtedness by an agreement to make payments in
respect of goods or services regardless of whether delivered, or otherwise,
provided, that the term “Guarantee” shall not include endorsements for deposit
or collection in the ordinary course of business; and such term when used as a
verb shall have a correlative meaning.
“Hazardous Material” means any chemical, substance or material, the generation,
use, storage, transportation or disposal of which, is prohibited, limited or
regulated by any Environmental and Health Law, and includes, without limitation,
(a) asbestos, polychlorinated biphenyls, dioxins and petroleum or its
by-products or derivatives (including crude oil or any fraction thereof),
lead-based paint, mold and radon,

6

--------------------------------------------------------------------------------




and (b) any material or substance the exposure to, or manufacture, possession,
presence, use, generation, storage, transportation, treatment, Release,
disposal, abatement, cleanup, removal, remediation or handling of which, is
prohibited, controlled or regulated pursuant to any Environmental and Health
Law.
“Immaterial Subsidiary” shall mean, any direct or indirect subsidiary of the
Borrower (i) whose total assets (as determined in accordance with GAAP) do not
represent at least ten percent (10%) of the total assets (as determined in
accordance with GAAP) of the Borrower and its subsidiaries on a consolidated
basis or (ii) whose total revenues (as determined in accordance with GAAP) do
not represent at least ten percent (10%) of the total revenues (as determined in
accordance with GAAP) of the Borrower and its subsidiaries on a consolidated
basis, provided that no subsidiary shall be deemed an Immaterial Subsidiary to
the extent (a) the total assets of such subsidiary, when combined with the total
assets of other subsidiaries which are Immaterial Subsidiaries, represent at
least twenty percent (20%) of the total assets (as determined in accordance with
GAAP) of the Borrower and its subsidiaries on a consolidated basis or (ii) the
total revenues of such subsidiary, when combined with the total revenues of
other Immaterial Subsidiaries, (as determined in accordance with GAAP) represent
at least twenty percent (20%) of the total revenues (as determined in accordance
with GAAP) of the Borrower and its subsidiaries on a consolidated basis. As used
in this definition “subsidiary” shall mean any Person whose financial statements
are consolidated into the financial statements of the Borrower in accordance
with GAAP.
“Impacted Bank” means any Bank that fails promptly to provide the Administrative
Agent, upon the Administrative Agent’s reasonable request therefor, reasonably
satisfactory assurance that such Bank will not become a Defaulting Bank.
“Indebtedness” means, as to any Person, without duplication: (i) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (ii) all obligations of such Person for the deferred
purchase price of property or services (other than in respect of trade accounts
payable arising in the ordinary course of business which are not past-due);
(iii) all Capitalized Lease Obligations of such Person; (iv) all Indebtedness of
others secured by a Lien on any properties, assets or revenues of such Person
(other than stock, partnership interests or other equity interests of the
Borrower or any Subsidiary of the Borrower in other entities) to the extent of
the lesser of the value of the property subject to such Lien or the amount of
such Indebtedness; (v) all Guarantees issued by such Person, provided that
Long-Term Guaranties shall not be deemed “Indebtedness” for purposes of
calculating the Borrower’s compliance with the financial covenants set forth in
Section 7.17 hereof; (vi) all obligations of such Person, contingent or
otherwise, in respect of any letters or credit (whether commercial or standby)
or bankers’ acceptances, (vii) all Derivative Obligations of such Person,
provided that for purposes of determining the Borrower’s compliance with the
financial covenants set forth in Section 7.17 hereof, only the Borrower’s
Derivative Obligations under Derivative Arrangements which must be
marked-to-market in accordance with GAAP shall be included as Indebtedness of
the Borrower, and (viii) all obligations of such Person under synthetic (and
similar type) lease arrangements, provided that for purposes of calculating such
Person’s Indebtedness under such synthetic (or similar type) lease arrangements,
such lease arrangement shall be treated as if it were a Capital Lease.
“Ineligible Institution” means (i) a natural person, (ii) a Defaulting Bank,
(iii) the Borrower, any of its Subsidiaries or any of its Affiliates, or (iv) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
“Interest Period” is defined in Section 2.6 hereof.
“Investments” is defined in Section 7.14 hereof.

7

--------------------------------------------------------------------------------




“Lending Office” is defined in Section 9.4 hereof.
“LIBOR” is defined in Section 2.3(b) hereof.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, including, but not limited to, the
security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes. For the purposes of this definition, a Person
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, Capital Lease or other arrangement
pursuant to which title to the Property has been retained by or vested in some
other Person for security purposes, and such retention of title shall constitute
a “Lien.”
“Loan” and “Loans” are defined in Section 2.1 hereof and includes a Base Rate
Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.
“Long-Term Guarantee” means (i) any Guarantee issued by the Borrower or its
Subsidiaries under which the holder or beneficiary of such Guarantee is not
permitted under any circumstance or contingency to make demand or exercise any
other remedies under such Guarantee prior to the Termination Date, as extended
from time to time in accordance with the terms hereof and (ii) any coal mining
reclamation bonds or contingent indemnity or reimbursement obligations with
respect to such reclamation bonds (so long as such reclamation bonds have not
been called upon).
“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of the Borrower or the Borrower and
its Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform
its material obligations under the Credit Documents, (iii) the validity or
enforceability of the material obligations of the Borrower under any Credit
Document, (iv) the rights and remedies of the Banks or the Administrative Agent
against the Borrower; or (v) the timely payment of the principal of and interest
on the Loans or other amounts payable by the Borrower hereunder, provided that a
downgrade of the Borrower’s S&P Rating and/or Moody’s Rating and/or any other
credit rating of Borrower from any other credit rating agency shall not, in and
of itself, be deemed a “Material Adverse Effect” for purposes of this Agreement.
“Material Subsidiaries” means BHP, Black Hills Non-regulated Holdings, LLC, a
South Dakota limited liability company, Wyodak Resources Development Corp., a
Delaware corporation, CLF&P, Black Hills Utility Holdings, Inc., a South Dakota
corporation, Black Hills/Colorado Electric Utility Company, LP, a Delaware
limited partnership, Black Hills/Colorado Gas Utility Company, LP, a Delaware
limited partnership, Black Hills/Iowa Gas Utility Company, LLC, a Delaware
limited liability company, Black Hills/Kansas Gas Utility Company, LLC, a Kansas
limited liability company, Black Hills/Nebraska Gas Utility Company, LLC, a
Delaware limited liability company, and any other Subsidiary of the Borrower
which is not either an Immaterial Subsidiary or a Project Finance Subsidiary.
“Moody’s Rating” means the rating assigned by Moody’s Investors Service, Inc.
and any successor thereto that is a nationally recognized rating agency to the
outstanding senior unsecured non-credit enhanced long-term indebtedness of a
Person (or if neither Moody’s Investors Service, Inc. nor any such successor
shall be in the business of rating long-term indebtedness, a nationally
recognized rating agency in the United States of America as mutually agreed
between the Required Banks and the Borrower). Any reference in this Agreement to
any specific rating is a reference to such rating as defined as of the date
hereof by Moody’s Investors Service, Inc. (or such a successor) and shall be
deemed to refer to the equivalent rating if such rating system changes.

8

--------------------------------------------------------------------------------




“Non-Defaulting Bank” means a Bank that is not a Defaulting Bank.
“Non-Recourse Indebtedness” means, without duplication, all Indebtedness of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP incurred in connection with project financings and
refinancings (including project financings and refinancings of existing assets)
as to which the holder of such Indebtedness has recourse solely against the
assets of the Project Finance Subsidiary that incurs such Indebtedness and not
against the Borrower or a Consolidated Subsidiary of the Borrower other than a
Project Finance Subsidiary or any of their other assets (whether directly,
through a Guarantee or otherwise), other than the pledge of the stock (or
similar equity interest) of the Project Finance Subsidiary which incurred such
Indebtedness. For purposes of clarification, any Indebtedness of a Project
Finance Subsidiary which would otherwise constitute Non-Recourse Indebtedness
but for the issuance by the Borrower or a Consolidated Subsidiary of the
Borrower of a Guarantee or other document which provides recourse with respect
to such Indebtedness, such Indebtedness shall for all purposes of this Agreement
be deemed Non-Recourse Indebtedness so long as (i) the Borrower’s or such
Consolidated Subsidiary’s obligations under such Guarantee or other document are
treated for all purposes as Recourse Indebtedness hereunder, (ii) such Recourse
Indebtedness of the Borrower or such Consolidated Subsidiary pursuant to such
Guaranty is unsecured and is otherwise permitted by this Agreement, and (iii)
such Recourse Indebtedness of the Borrower or such Consolidated Subsidiary
pursuant to all such Guaranties does not in the aggregate exceed $100,000,000 at
any one time outstanding.
“Note” is defined in Section 2.10(a) hereof.
“Obligations” means all fees payable hereunder, all obligations of the Borrower
to pay principal of or interest on Loans, fees, expenses, indemnities, and all
other payment obligations of the Borrower arising under or in relation to any
Credit Document.
“OFAC” has the meaning assigned to such term in the definition of Sanctions Laws
and Regulations.
“Percentage” means, for each Bank, the percentage held by such Bank of the
aggregate principal amount of all outstanding Obligations.
“Permitted Derivative Obligations” means all Derivative Obligations as to which
the Derivative Arrangements giving rise to such Derivative Obligation are
entered into in the ordinary course of business to hedge interest rate risk,
currency risk, commodity price risk or the production of the Borrower or its
Subsidiaries (and not for speculative purposes) and if such Derivative
Obligation is an obligation of the Borrower, such Derivative Obligation ranks no
greater than pari passu to the Obligations.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.
“Plan” means at any time an employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that is either (i) maintained by a member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.
“PBGC” is defined in Section 5.8 hereof.

9

--------------------------------------------------------------------------------




“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Project Finance Subsidiary” means any Subsidiary of the Borrower as to which
the creditors and other holders of Indebtedness of such Subsidiary have recourse
solely against the assets of such Subsidiary and not against the Borrower or any
other Subsidiary of the Borrower or any of their other assets (whether directly,
through a Guarantee or otherwise) other than (i) pursuant to a Guarantee
permitted hereunder and (ii) the stock of such Subsidiary (or similar equity
interest).
“Project Finance Subsidiary Excluded Credit Facilities” means that certain Term
Loan Agreement, dated as of December 9, 2009, among Black Hills Wyoming, LLC, as
borrower, The Bank of Nova Scotia, as administrative agent and collateral agent,
Bayerische Landesbank, New York Branch, CoBank ACB, and Union Bank, N.A., as
such credit facility is in effect on the Effective Date or as such credit
facility may be amended, restated, otherwise modified, extended, renewed or
replaced.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.
“PUHCA” means the Public Utility Holding Company Act of 2005, as amended.
“Recourse Indebtedness” means, without duplication, all Indebtedness of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP other than Non-Recourse Indebtedness, but including first
mortgage bond debt.
“Recourse Leverage Ratio” means, as of any time the same is to be determined,
the ratio of the amount of (A) Recourse Indebtedness outstanding at such time to
(B) the amount of Capital at such time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials), or
into or out of any property, including the movement of any Hazardous Material
through the air, soil, surface water, groundwater or property.
“Required Banks” means, as of the date of determination thereof, any Banks
holding in the aggregate more than fifty percent (50%) of the Percentages,
provided, that at any time there are two (2) or fewer Banks, Required Banks
shall mean Banks holding one hundred percent (100%) of the Percentages.
“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
February 1, 2012, by and among the Borrower, the financial institutions from
time to time party thereto, and U.S. Bank, National Association, as
administrative agent.
“S&P Rating” means the rating assigned by Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business and any successor thereto that
is a nationally recognized rating agency to the outstanding senior unsecured
non-credit enhanced long-term indebtedness of a Person (or, if neither such
division nor any successor shall be in the business of rating long-term
indebtedness, a nationally recognized rating agency in the United States as
mutually agreed between the Required Banks and the

10

--------------------------------------------------------------------------------




Borrower). Any reference in this Agreement to any specific rating is a reference
to such rating as defined as of the date hereof by Standard & Poor’s Ratings
Services, a Standard & Poor’s Financial Services LLC business (or such a
successor), and shall be deemed to refer to the equivalent rating if such rating
system changes.
“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”) and (b) any sanctions measures imposed by the
United Nations Security Council, European Union or the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Security” has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.
“Sole Non-Recourse Indebtedness” means, without duplication, Indebtedness of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP incurred in connection with project financings (including
project financings of existing assets) as to which the holder of such
Indebtedness has recourse solely against the assets of the Project Finance
Subsidiary that incurs such Indebtedness and not against the Borrower or a
Consolidated Subsidiary of the Borrower other than a Project Finance Subsidiary
or any of their other assets (whether directly, through a Guarantee or
otherwise), other than the pledge of the stock (or similar equity interest) of
the Project Finance Subsidiary which incurred such Indebtedness; provided, for
purposes of clarification of this definition, any Indebtedness of a Project
Finance Subsidiary in which the Borrower or a Consolidated Subsidiary of the
Borrower has issued a Guarantee or is a party to any other document which
provides recourse with respect to such Indebtedness, such Indebtedness shall for
all purposes of this Agreement not be deemed Sole Non-Recourse Indebtedness.
“Solvent” means that (a) the fair value of a Person’s assets is in excess of the
total amount of such Person’s debts, as determined in accordance with the United
States Bankruptcy Code, and (b) the present fair saleable value of a Person’s
assets is in excess of the amount that will be required to pay such Person’s
debts as they become absolute and matured. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the United States Bankruptcy Code.
“SPC” has the meaning specified in Section 11.10(h).
“Subject Credit Agreements” is defined in Section 5.10 hereof.
“Subsidiary” means, as to the Borrower, any corporation or other entity (i)
which is consolidated into the financial statements of the Borrower in
accordance with GAAP or (ii) of which more than fifty percent (50%) of the
outstanding stock or comparable equity interests having ordinary voting power
for the election of the Board of Directors of such corporation or similar
governing body in the case of a non‑corporation (irrespective of whether or not,
at the time, stock or other equity interests of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
by the Borrower or by one or more of its Subsidiaries.
“Termination Date” means June 19, 2015.
“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair

11

--------------------------------------------------------------------------------




market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan, but only to the extent that
such excess represents a potential liability of a member of the Controlled Group
to the PBGC or the Plan under Title IV of ERISA.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“Voting Participant” is defined in Section 11.10(i) hereof.
“Voting Participant Notification” is defined in Section 11.10(i) hereof.
“Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person.
“Welfare Plan” means a “welfare plan,” as defined in Section 3(l) of ERISA.
“Wholly-Owned” when used in connection with any Subsidiary means a Subsidiary of
which all of the issued and outstanding shares of stock or other equity
interests (other than directors’ qualifying shares as required by law) shall be
owned by the Borrower and/or one or more of its Wholly-Owned Subsidiaries.
Section 1.2    Interpretation. The foregoing definitions shall be equally
applicable to both the singular and plural forms of the terms defined. All
references to times of day in this Agreement shall be references to New York,
New York time unless otherwise specifically provided. The word “including” means
including without limiting the generality of any description preceding such
term. Where the character or amount of any asset or liability or item of income
or expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, the same
shall be done in accordance with GAAP in effect on the Effective Date, to the
extent applicable, except where such principles are inconsistent with the
specific provisions of this Agreement. Whether any obligations of the Borrower
or any Subsidiary are “pari passu” with the Obligations shall be determined
based on contractual rights and shall not take into consideration structural
seniority or subordination. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), and (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws). Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (i) any election under Accounting Standards
Codification Section 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any of its Subsidiaries at
“fair value”, as defined therein or (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Codification Subtopic 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.



12

--------------------------------------------------------------------------------






SECTION 2.    THE CREDITS.
Section 2.1    The Loan Commitment. Subject to the terms and conditions hereof
(including Sections 6.1 and 6.2 hereof), each Bank, by its acceptance hereof,
severally agrees to make a one-time loan (individually a “Loan” and collectively
“Loans”) to the Borrower on the date hereof in U.S. Dollars in an aggregate
outstanding amount equal to its commitment set forth opposite the name of such
Bank on Schedule 2.1 hereto (such amount, its “Commitment” and, cumulatively for
all the Banks, the “Commitments”). As provided in Section 2.5(a) hereof, the
Borrower may elect that each Borrowing of Loans be either Base Rate Loans or
Eurodollar Loans. Loans may not be reborrowed once repaid. Unless an earlier
maturity is provided for hereunder, all Loans shall mature and be due and
payable on the Termination Date.
Section 2.2    Reserved.
Section 2.3    Applicable Interest Rates.
(a)    Base Rate Loans. Each Base Rate Loan made or maintained by a Bank shall
bear interest during each Interest Period it is outstanding (computed (x) at all
times the Base Rate is based on the rate described in clause (i) of the
definition thereof, on the basis of a year of 365 or 366 days, as applicable,
and actual days elapsed or (y) at all times the Base Rate is based on the rate
described in clause (ii) or (iii) of the definition thereof, on the basis of a
year of 360 days and actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced, continued or created by conversion from a
Eurodollar Loan until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect, payable on the last day of its Interest Period and at
maturity (whether by acceleration or otherwise) and no less frequently than
quarterly.
“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (i) the Prime Rate for such day, (ii) the sum of the Federal Funds
Rate for such day plus 1/2% per annum and (iii) the Adjusted LIBOR for a one
month Interest Period denominated in U.S. Dollars on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1% per annum,
provided that, for the avoidance of doubt, the Adjusted LIBOR for any day shall
be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day. Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Rate or the Adjusted LIBOR shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Rate or the Adjusted LIBOR, respectively.
(b)    Eurodollar Loans. Each Eurodollar Loan made or maintained by a Bank shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued, or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.

13

--------------------------------------------------------------------------------




“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) determined by
multiplying LIBOR times the Eurodollar Reserve Percentage.
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, “LIBOR” shall be determined by
reference to such other comparable publicly available service for displaying
interest rates applicable to deposits in Dollars in the London interbank market
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which deposits in Dollars in an amount
equal to $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
“LIBOR Index Rate” means, with respect to any Borrowing of Eurodollar Loans for
any Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page on such screen) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars in the London interbank market with
a maturity comparable to such Interest Period.
“Eurodollar Reserve Percentage” means for a Borrowing of Eurodollar Loans from
any Bank, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board of
Governors of the Federal Reserve System to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board of Governors of
the Federal Reserve System. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Bank under such Regulation D of the Board of Governors
of the Federal Reserve System or any comparable regulation. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
(c)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to Obligations, and a determination thereof by the
Administrative Agent shall be conclusive and binding except in the case of
manifest error.
Section 2.4    Minimum Borrowing Amounts. Each Borrowing of Eurodollar Loans
shall be in an amount not less than $2,000,000 and integral multiples of
$1,000,000 in excess thereof.
Section 2.5    Manner of Borrowing Loans and Designating Interest Rates
Applicable to Loans.
(a)    Notice to the Administrative Agent. The Loans included in the Borrowing
shall bear interest initially at the type of rate specified in the notice of
Borrowing delivered by the Borrower to the Administrative Agent by no later than
12:00 noon (New York time) (i) at least three (3) Business Days before the date
hereof with respect to any Borrowing of Eurodollar Loans or (ii) on the date
hereof with respect to any Borrowing of Base Rate Loans. The Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to the minimum amount requirement for each outstanding
Borrowing set forth in Section 2.4 hereof, a portion thereof, as follows: (i) if
such Borrowing is of Eurodollar Loans, on the last day of the Interest

14

--------------------------------------------------------------------------------




Period applicable thereto, the Borrower may continue part or all of such
Borrowing as Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower or convert part or all of such Borrowing into Base
Rate Loans, and (ii) if such Borrowing is of Base Rate Loans, on any Business
Day, the Borrower may convert all or part of such Borrowing into Eurodollar
Loans for an Interest Period or Interest Periods specified by the Borrower. The
Borrower shall give all such notices requesting, the continuation or conversion
of a Borrowing to the Administrative Agent by telephone, telecopy or email of a
properly executed pdf (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing). Notices of the continuation
of a Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Eurodollar Loans into Base Rate
Loans or of Base Rate Loans into Eurodollar Loans must be given by no later than
12:00 noon (New York time) at least three (3) Business Days before the date of
the requested continuation or conversion. All such notices concerning the
continuation or conversion of a Borrowing shall be irrevocable once given and
shall specify the date of the requested advance, continuation or conversion of a
Borrowing (which shall be a Business Day), the amount of the requested Borrowing
to be advanced, continued, or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto. The Borrower agrees
that the Administrative Agent may rely on any such telephonic or telecopy notice
given by any person it in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation, such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.
There may be no more than eight (8) different Interest Periods in effect at any
one time, provided that for purposes of determining the number of Interest
Periods in effect at any one time, all Base Rate Loans shall be deemed to have
one and the same Interest Period.
(b)    Notice to the Banks. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Bank of any notice from the Borrower
received pursuant to Section 2.5(a) hereof. The Administrative Agent shall give
notice to the Borrower and each Bank by like means of the interest rate
applicable to each Borrowing of Eurodollar Loans.
(c)    Borrower’s Failure to Notify. Any outstanding Borrowing of Base Rate
Loans shall, subject to Section 6.2 hereof, automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Borrower has notified the Administrative Agent within the period
required by Section 2.5(a) hereof that it intends to convert such Borrowing into
a Borrowing of Eurodollar Loans or notifies the Administrative Agent within the
period required by Section 2.8(a) hereof that it intends to prepay or repay such
Borrowing. If the Borrower fails to give notice pursuant to Section 2.5(a)
hereof of the continuation or conversion of any outstanding principal amount of
a Borrowing of Eurodollar Loans before the last day of its then current Interest
Period within the period required by Section 2.5(a) hereof and has not notified
the Administrative Agent within the period required by Section 2.8(a) hereof
that it intends to prepay such Borrowing, such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans, subject to Section 6.2 hereof.
The Administrative Agent shall promptly notify the Banks of the Borrower’s
failure to so give a notice under Section 2.5(a) hereof.
(d)    Disbursement of Loans. Not later than 12:00 noon (New York time) on the
date of any requested advance of a new Borrowing of Eurodollar Loans, and not
later than 2:00 p.m. (New York time) on the date of any requested advance of a
new Borrowing of Base Rate Loans, subject to Section 6 hereof, each Bank shall
make available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent. The
Administrative

15

--------------------------------------------------------------------------------




Agent shall make available to the Borrower Loans in the type of funds received
by the Administrative Agent from the Banks.
(e)    Administrative Agent Reliance on Bank Funding. Unless the Administrative
Agent shall have been notified by a Bank (i) with respect to Eurodollar Loans,
before the date on which such Bank is scheduled to make payment to the
Administrative Agent of the proceeds of a Loan (which notice shall be effective
upon receipt) or (ii) with respect to Base Rate Loans, no later than 2:00 p.m.
(New York time) on the due date thereof, that such Bank does not intend to make
such payment, the Administrative Agent may assume that such Bank has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower the
proceeds of the Loan to be made by such Bank and, if any Bank has not in fact
made such payment to the Administrative Agent, such Bank shall, on demand, pay
to the Administrative Agent the amount made available to the Borrower
attributable to such Bank together with interest thereon in respect of each day
during the period commencing on the date such amount was made available to the
Borrower and ending on (but excluding) the date such Bank pays such amount to
the Administrative Agent at a rate per annum equal to (i) from the date the
related payment was made by the Administrative Agent to the date two (2)
Business Days after payment by such Bank is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Bank to the date such payment is made by such
Bank, the Base Rate in effect for each such day. If such amount is not received
from such Bank by the Administrative Agent immediately upon demand, the Borrower
will, on demand, repay to the Administrative Agent the proceeds of the Loan
attributable to such Bank with interest thereon at a rate per annum equal to the
interest rate applicable to the relevant Loan.
Section 2.6    Interest Periods. As provided in Section 2.5(a) hereof, at the
time of each request for a Borrowing of Eurodollar Loans, the Borrower shall
select an Interest Period applicable to such Loans from among the available
options. The term “Interest Period” means the period commencing on the date a
Borrowing of Loans is advanced, continued, or created by conversion and ending:
(a) in the case of Base Rate Loans, on the last Business Day of the calendar
quarter in which such Borrowing is advanced, continued, or created by conversion
(or on the last day of the following calendar quarter if such Loan is advanced,
continued or created by conversion on the last Business Day of a calendar
quarter), and (b) in the case of Eurodollar Loans, 1, 2, 3 or 6 months
thereafter (or such other time period as may be agreed to by and among the
Borrower, the Administrative Agent and the Banks); provided, however, that:
(a)    any Interest Period for a Borrowing of Base Rate Loans that otherwise
would end after the Termination Date shall end on the Termination Date;
(b)    for any Borrowing of Eurodollar Loans, the Borrower may not select an
Interest Period that extends beyond the Termination Date;
(c)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
(d)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically

16

--------------------------------------------------------------------------------




corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.
Section 2.7    Maturity of Loans. Unless an earlier maturity is provided for
hereunder (whether by acceleration or otherwise), all Obligations (including
principal and interest on all outstanding Loans) shall mature and become due and
payable by the Borrower on the Termination Date.
Section 2.8    Prepayments. The Borrower may prepay any Borrowing of Eurodollar
Loans or Base Rate Loans without premium or penalty and in whole or in part
(but, if in part, then (i) in an amount not less than $2,000,000 and integral
multiples of $1,000,000 in excess thereof, and (ii) in an amount such that the
minimum amount required for a Borrowing pursuant to Section 2.4 hereof remains
outstanding) any Borrowing of Eurodollar Loans upon three (3) Business Days’
prior irrevocable notice to the Administrative Agent or, in the case of a
Borrowing of Base Rate Loans, irrevocable notice delivered to the Administrative
Agent no later than 12:00 noon (New York time) on the date of prepayment, such
prepayment to be made by the payment of the principal amount to be prepaid and
accrued interest thereon to the date fixed for prepayment. In the case of
Eurodollar Loans, any amounts owing under Section 2.11 hereof as a result of
such prepayment shall be paid contemporaneously with such prepayment. The
Administrative Agent will promptly advise each Bank of any such prepayment
notice it receives from the Borrower. No amount paid or prepaid before the
Termination Date may be borrowed again.
Section 2.9    Default Rate. If any payment of principal or interest on any
Loan, or payment of any other Obligation, is not made when due (whether by
acceleration or otherwise), such principal, interest or other Obligation shall
bear interest (computed on the basis of a year of 360 days and actual days
elapsed or, if based on the rate described in clause (i) of the definition of
Base Rate, on the basis of a year of 365 or 366 days, as applicable, and the
actual number of days elapsed) from the date such payment was due until paid in
full, payable on demand, at a rate per annum equal to:
(a)    for any Obligation other than a Eurodollar Loan (including principal and
interest relating to Base Rate Loans and interest on Eurodollar Loans), the sum
of two percent (2.00%) plus the Applicable Margin plus the Base Rate from time
to time in effect; and
(b)    for the principal of any Eurodollar Loan, the sum of two percent (2.00%)
plus the rate of interest in effect thereon at the time of such default until
the end of the Interest Period applicable thereto and, thereafter, at a rate per
annum equal to the sum of two percent (2.00%) plus the Applicable Margin plus
the Base Rate from time to time in effect.
Section 2.10    The Notes.
(a)    The Loans made to the Borrower by each Bank shall, upon the request
written request of any such Bank, be evidenced by a single promissory note of
the Borrower issued to such Bank in the form of Exhibit A hereto. Each such
promissory note is hereinafter referred to as a “Note” and collectively such
promissory notes are referred to as the “Notes.”
(b)    Each Bank shall record on its books and records or on a schedule to its
Note (if any) the amount of each Loan advanced, continued, or converted by it,
all payments of principal and interest and the principal balance from time to
time outstanding thereon, the type of such Loan, and, for any Eurodollar Loan,
the Interest Period and the interest rate applicable thereto. The record
thereof, whether shown on such books and records of a Bank or on a schedule to
any Note, shall be

17

--------------------------------------------------------------------------------




prima facie evidence of the same; provided, however, that the failure of any
Bank to record any of the foregoing or any error in any such record shall not
limit or otherwise affect the obligation of the Borrower to repay all Loans made
hereunder together with accrued interest thereon. At the written request of any
Bank and upon such Bank tendering to the Borrower the Note to be replaced, the
Borrower shall furnish a new Note to such Bank to replace any outstanding Note,
and at such time the first notation appearing on a schedule on the reverse side
of, or attached to, such Note shall set forth the aggregate unpaid principal
amount of all Loans, if any, then outstanding thereon.
Section 2.11    Funding Indemnity. If any Bank shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense (excluding
loss of margin) incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Bank to fund or maintain any Eurodollar
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to such Bank) as a result of:
(a)    any payment (whether by acceleration or otherwise), prepayment or
conversion of a Eurodollar Loan on a date other than the last day of its
Interest Period,
(b)    any failure (because of a failure to meet the conditions of Section 6
hereof or otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or
to convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 2.5(a) hereof or established pursuant to
Section 2.5(c) hereof,
(c)    any failure by the Borrower to make any payment or prepayment of
principal on any Eurodollar Loan when due (whether by acceleration or
otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,
then, upon the demand of such Bank, the Borrower shall pay to such Bank such
amount as will reimburse such Bank for such loss, cost or expense. If any Bank
makes such a claim for compensation, it shall provide to the Borrower, with a
copy to the Administrative Agent, a certificate executed by an officer of such
Bank setting forth the amount of such loss, cost or expense in reasonable detail
(including an explanation of the basis for and the computation of such loss,
cost or expense) and the amounts shown on such certificate if reasonably
calculated shall be prima facie evidence of the amount of such loss, cost or
expense.
Section 2.12    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Bank holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Bank in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Bank.
Section 2.13    Reserved.

18

--------------------------------------------------------------------------------




Section 2.14    Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then any
amount payable to such Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to this Agreement) shall,
in lieu of being distributed to such Defaulting Bank, subject to any applicable
requirements of law, be applied (i) first, to the payment of any amounts owing
by such Defaulting Bank to the Administrative Agent hereunder, and (ii) second,
to such Defaulting Bank, or, in each case, as otherwise directed by a court of
competent jurisdiction.
Notwithstanding anything set forth herein to the contrary, a Defaulting Bank
shall not have any voting or consent rights under or with respect to any Credit
Documents or constitute a “Bank” for any voting or consent rights under or with
respect to any Credit Document, in any matter requiring the consent of Required
Banks. Moreover, for the purposes of determining Required Banks and the Loans
held, Defaulting Banks shall be excluded from the total Loans outstanding. For
purposes of clarification, a Defaulting Bank shall not lose its right to vote
with respect to matters set forth in clauses (i) and (ii) of Section 11.11
hereof.
SECTION 3.    FEES.
Section 3.1    Fees. All fees payable under this Agreement shall be payable in
U.S. Dollars and shall be computed on the basis of a year of 360 days, for the
actual number of days elapsed. All determinations of the amount of fees owing
hereunder (and the components thereof) shall be made by the Administrative Agent
and shall be prima facie evidence of the amount of such fee, absent manifest
error.
SECTION 4.    PLACE AND APPLICATION OF PAYMENTS.
Section 4.1    Place and Application of Payments. All payments of principal of
and interest on the Loans, and of all other Obligations and other amounts
payable by the Borrower under the Credit Documents, shall be made by the
Borrower in U.S. Dollars to the Administrative Agent by no later than 2:00 p.m.
(New York time) on the due date thereof at the principal office of the
Administrative Agent pursuant to the payment instructions set forth on Part A of
Schedule 4 hereof (or such other location in the, United States as the
Administrative Agent may designate to the Borrower), for the benefit of the
Person or Persons entitled thereto. Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made free and clear of, and without deduction
for, any set-off, defense, counterclaim, levy, or any other deduction of any
kind in immediately available funds at the place of payment. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest on Loans or applicable fees ratably to the
Banks and like funds relating to the payment of any other amount payable to any
Person to such Person, in each case to be applied in accordance with the terms
of this Agreement.
SECTION 5.    REPRESENTATIONS AND WARRANTIES.
The Borrower hereby represents and warrants to each Bank as to itself and, where
the following representations and warranties apply to its Subsidiaries, as to
each Subsidiary of the Borrower, as follows:
Section 5.1    Corporate Organization and Authority. The Borrower is duly
organized and existing in good standing under the laws of the state of South
Dakota; has all necessary corporate power to carry on its present business; and
is duly licensed or qualified and in good standing in each jurisdiction in which
the nature of the business transacted by it or the nature of the Property owned
or leased by

19

--------------------------------------------------------------------------------




it makes such licensing, qualification or good standing necessary and in which
the failure to be so licensed, qualified or in good standing would have a
Material Adverse Effect.
Section 5.2    Subsidiaries. Schedule 5.2 (as updated from time to time pursuant
to Section 7.1 hereof) hereto identifies each Subsidiary of the Borrower, the
jurisdiction of organization, the percentage of issued and outstanding equity
securities owned by the Borrower and its Subsidiaries and, if such percentage is
not one hundred percent (100%) (excluding directors’ qualifying shares as
required by law), a description of each class of its equity securities and the
number of securities issued and outstanding. Each Subsidiary is duly organized
and existing in good standing under the laws of the jurisdiction of its
organization, has all necessary corporate or equivalent power to carry on its
present business, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business transacted by it or the nature
of the Property owned or leased by it makes such licensing or qualification
necessary and in which the failure to be so licensed or qualified would have a
Material Adverse Effect. All of the issued and outstanding securities of each
Subsidiary owned directly or indirectly by the Borrower are validly issued and
outstanding and fully paid and nonassessable except as set forth on Schedule 5.2
hereto. All such securities owned by the Borrower are owned beneficially, and of
record, free of any Lien, except as permitted in Section 7.9 hereof.
Section 5.3    Corporate Authority and Validity of Obligations. The Borrower has
full right and authority to enter into this Agreement and the other Credit
Documents to which it is a party, to make the borrowings herein provided for, to
issue its Notes in evidence thereof and to perform all of its obligations under
the Credit Documents to which it is a party. Each Credit Document to which it is
a party has been duly authorized, executed and delivered by the Borrower and
constitutes valid and binding obligations of the Borrower enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law). No Credit Document, nor the performance or
observance by the Borrower of any of the matters or things therein provided for,
contravenes any provision of law or any charter or by-law provision of the
Borrower or any material Contractual Obligation of or affecting the Borrower or
any of the Borrower’s Properties or results in or requires the creation or
imposition of any Lien on any of the Properties or revenues of the Borrower.
Section 5.4    Financial Statements. All financial statements heretofore
delivered to the Banks showing historical performance of the Borrower for the
Borrower’s fiscal years ending on or before December 31, 2012, have been
prepared in accordance with generally accepted accounting principles applied on
a basis consistent, except as otherwise noted therein, with that of the previous
fiscal year. The unaudited balance sheet and income statements for the three
month period ended March 31, 2013, have been prepared in accordance with
generally accepted accounting principles applicable to interim financial
statements applied on a basis consistent, except as otherwise noted therein,
with the previous same fiscal period of the Borrower in the prior fiscal year
(subject to normal year-end adjustments). Each of such financial statements
fairly presents on a consolidated basis the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and the results of operations for
the periods covered thereby. The Borrower and its Subsidiaries have no material
contingent liabilities other than those disclosed in such financial statements
referred to in this Section 5.4 or in comments or footnotes thereto, or in any
report supplementary thereto, heretofore furnished to the Banks. Since December
31, 2012, there has been no event or series of events which has resulted in, or
reasonably could be expected to result in, a Material Adverse Effect.

20

--------------------------------------------------------------------------------




Section 5.5    No Litigation; No Labor Controversies.
(a)    Except as disclosed on Schedule 5.5, there is no litigation or
governmental proceeding pending, or to the knowledge of the Borrower,
threatened, against the Borrower or any Subsidiary of the Borrower in which
there is a reasonable possibility of an adverse decision which, if adversely
determined, could (individually or in the aggregate) have a Material Adverse
Effect.
(b)    There are no labor controversies pending or, to the best knowledge of the
Borrower, threatened against the Borrower or any Subsidiary of the Borrower
which could (individually or in the aggregate) have a Material Adverse Effect.
Section 5.6    Taxes. The Borrower and its Subsidiaries have timely filed all
United States federal tax returns, and all other foreign, state, local and other
tax returns, required to be filed and have timely paid all taxes due from the
Borrower and its Subsidiaries (whether or not pursuant to such returns or
pursuant to any assessment received by the Borrower or any Subsidiary of the
Borrower), except such taxes, if any, as are being contested in good faith and
for which adequate reserves have been provided. No notices of tax liens have
been filed and no claims are being asserted concerning any such taxes, which
liens or claims are material to the financial condition of the Borrower or any
of its Subsidiaries (individually or in the aggregate). The charges, accruals
and reserves on the books of the Borrower and its Subsidiaries for any taxes or
other governmental charges are adequate and in conformance with GAAP.
Section 5.7    Approvals. No authorization, consent, approval, license,
exemption, filing or registration with any court or governmental department,
agency or instrumentality which have not already been obtained, nor any approval
or consent of the stockholders of the Borrower or any Subsidiary of the Borrower
or from any other Person, is necessary to the valid execution, delivery or
performance by the Borrower or any Subsidiary of the Borrower of any Credit
Document to which it is a party.
Section 5.8    ERISA. With respect to each Plan, the Borrower and each other
member of the Controlled Group has fulfilled its obligations under the minimum
funding standards of and is in compliance in all material respects with the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and with
the Code to the extent applicable to it and has not incurred any liability to
the Pension Benefit Guaranty Corporation (“PBGC”) or a Plan under Title IV of
ERISA other than (a) a liability incurred in the ordinary course of business
related to the ongoing funding requirements of a Plan or (b) a liability to the
PBGC for premiums under Section 4007 of ERISA. Neither the Borrower nor any
Subsidiary of the Borrower has any contingent liabilities for any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA and Section 4980B
of the Code or similar state statute.
Section 5.9    Government Regulation. Neither the Borrower nor any Subsidiary of
the Borrower is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
Section 5.10    Margin Stock; Use of Proceeds. Neither the Borrower nor any
Subsidiary of the Borrower is engaged principally, or as one of its primary
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (“margin stock” to have the same meaning herein as in
Regulation U of the Board of Governors of the Federal Reserve System). The
proceeds of the Loans are to be used (i) to repay borrowings under (x) that
certain Credit Agreement dated as of June 24, 2011 by and among the Borrower,
The Bank of Nova Scotia, as Administrative Agent, and the financial institutions
party thereto (as the same may have been amended, supplemented

21

--------------------------------------------------------------------------------




or otherwise modified from time to time, the “2011 Term Loan Credit Agreement”)
and (y) that certain Credit Agreement dated as of December 15, 2010, by and
among the Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
financial institutions party thereto (as the same may have been amended,
supplemented or otherwise modified from time to time, the “2010 Term Loan Credit
Agreement” and together with the 2011 Term Loan Credit Agreement, the “Subject
Credit Agreements”) and (ii) for general corporate purposes of the Borrower. The
Borrower will not use the proceeds of any Loan in a manner that violates any
provision of Regulation U or X of the Board of Governors of the Federal Reserve
System.
Section 5.11    Licenses and Authorizations; Compliance with Laws.
(a)    The Borrower and each of its Subsidiaries has all necessary licenses,
permits and governmental authorizations to own and operate its Properties and to
carry on its business as currently conducted and contemplated except for any
such licenses, permits and governmental authorizations which, the failure to
have, could not, either individually or in the aggregate, reasonably expected to
have a Material Adverse Effect. The Borrower and each of its Subsidiaries is in
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities except for any such law, regulation,
ordinance or order which, the failure to comply therewith, could not reasonably
expected to have a Material Adverse Effect.
(b)    In the ordinary course of its business, the Borrower and each of its
Subsidiaries conduct annual reviews of the effect of Environmental and Health
Laws on the Properties and all aspects of the business and operations of the
Borrower and its Subsidiaries in the course of which the Borrower identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or contemplated closure
of Properties currently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with standards imposed
by law and any actual or reasonably likely liabilities to third parties,
including employees or governmental entities, and any related costs and
expenses). The Borrower regularly documents the results of these reviews in
periodic environmental compliance audit or assessment reports (collectively,
“Environmental Review Documents”). On the basis of this review, the Borrower has
reasonably concluded that Environmental and Health Laws do not, and for the
reasonably foreseeable future will not have, any Material Adverse Effect.
(c)    Except as set forth on Schedule 5.11 (as amended from time to time in
accordance with the provisions hereof): (i) the Borrower and each Subsidiary
(including, without limitation, all operations and conditions at or in the
Property) are and have been in compliance with all applicable Environmental and
Health Laws (which compliance includes, but is not limited to, the possession by
the Borrower and each of its Subsidiaries of all permits and other governmental
authorizations required under applicable Environmental and Health Laws, and
compliance with the terms and conditions thereof), except where failure to be in
compliance could not reasonably be expected to have a Material Adverse Effect;
(ii) there is no Environmental Claim pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries or against any Person
whose liability for any Environmental Claim the Borrower or any of its
Subsidiaries has retained or assumed either contractually or by operation of
law, in each such case which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect; (iii) from and after the date on
which the Borrower acquired title to the Property, there have been and are no
past or present actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the Release or presence of any
Hazardous Material, and prior to the date on which the Borrower acquired title
to the Property, to the Borrower’s knowledge, there have been and are no past or
present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the Release

22

--------------------------------------------------------------------------------




or presence of any Hazardous Material, which, in each case, could reasonably be
expected to form the basis of any Environmental Claim against the Borrower or
any of its Subsidiaries, or against any Person whose liability for any
Environmental Claim the Borrower or any of its Subsidiaries has retained or
assumed either contractually or by operation of law, in each such case which
could reasonably be expected to have a Material Adverse Effect; (iv) the
Borrower and its Subsidiaries have not, and to the Borrower’s knowledge, no
other Person has placed, stored, deposited, discharged, buried, dumped or
disposed of Hazardous Materials on, beneath or adjacent to any property
currently or formerly owned, operated or leased by the Borrower or any of its
Subsidiaries, in each case, which, individually or in the aggregate, which could
reasonably be expected to have a Material Adverse Effect; and (v) no Lien in
favor of any Person relating to or in connection with any Environmental Claim
has been filed or has been attached to any Property.
Section 5.12    Ownership of Property; Liens. The Borrower and each Subsidiary
of the Borrower has good title to or valid leasehold interests in all its
Property. None of the Borrower’s or any Subsidiary’s Property is subject to any
Lien, except as permitted in Section 7.9 hereof
Section 5.13    No Burdensome Restrictions; Compliance with Agreements. Neither
the Borrower nor any Subsidiary of the Borrower is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party (including any
Contractual Obligation), which default could materially adversely affect the
business, operations, Property or financial or other condition of the Borrower
and its Subsidiaries (individually or in the aggregate).
Section 5.14    Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with the Credit Documents or any transaction contemplated thereby is,
and all such information hereafter furnished by the Borrower to the
Administrative Agent or any Bank will be, true and accurate in all material
respects and not misleading.
Section 5.15    Solvency. The Borrower and each of its Subsidiaries on a
consolidated basis, is Solvent. The Borrower and each of its Material
Subsidiaries, individually, is Solvent.
Section 5.16    Sanctions Laws and Regulations. Neither (i) the Borrower or any
of its Subsidiaries or any of their respective directors or officers nor (ii) to
the best of the Borrower’s knowledge, any of the Borrower’s or its Subsidiaries’
brokers or other agents acting or benefiting in any capacity in connection with
this Agreement or any other capital raising transaction involving any Bank, or
any Affiliates of the Borrower or its Subsidiaries, is a Designated Person.
SECTION 6.    CONDITIONS PRECEDENT.
The obligation of each Bank to effect a Borrowing shall be subject to the
following conditions precedent:
Section 6.1
Initial Credit Event. On or before the Effective Date:

(a)    The Administrative Agent shall have received for each Bank the favorable
written opinion of (i) Faegre Baker Daniels LLP, counsel to the Borrower and
(ii) General Counsel to the Borrower; provided, either such opinion shall
include a legal opinion to the effect that the Borrower has obtained all
necessary approvals under PUHCA in connection with its obligations under the

23

--------------------------------------------------------------------------------




Credit Documents, and such other related matters as the Administrative Agent may
reasonably request;
(b)    The Administrative Agent shall have received for each Bank copies of the
Borrower’s (i) Articles of Incorporation, together with all amendments and (ii)
bylaws (or comparable constituent documents) and any amendments thereto,
certified in each instance by its Secretary or an Assistant Secretary;
(c)    The Administrative Agent shall have received for each Bank copies of
resolutions of the Borrower’s Board of Directors authorizing the execution and
delivery of the Credit Documents and the consummation of the transactions
contemplated thereby together with specimen signatures of the persons authorized
to execute such documents on the Borrower’s behalf, all certified in each
instance by its Secretary or Assistant Secretary;
(d)    The Administrative Agent shall have received for each Bank which has
requested same such Bank’s duly executed Note of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 2.10(a)
hereof;
(e)    The Administrative Agent shall have received a duly executed set of the
Credit Documents;
(f)    All legal matters incident to the execution and delivery of the Credit
Documents shall be satisfactory to the Banks;
(g)    The Administrative Agent shall have received a duly executed Compliance
Certificate containing financial information as of March 31, 2013;
(h)    During the period from December 31, 2012 to the Effective Date, neither
the Borrower nor any of its Subsidiaries shall have issued, incurred, assumed,
created, become liable for, contingently or otherwise, any material
Indebtedness;
(i)    The Borrower shall have provided to the Administrative Agent a
certificate stating that the conditions precedent set forth in this Section 6.1
and Sections 6.2(b) and (c) hereof have been satisfied;
(j)    JPMorgan Chase Bank, N.A. shall have received for its account the fees
due and owing to it hereunder;
(k)    The Administrative Agent shall have received such other documents and
information as it may reasonably request;
(l)    There has been no material adverse change in the business, assets,
operations, performance or condition, financial or otherwise, of the Borrower
and its subsidiaries taken as a whole, since the last day of the most recently
audited financial year of the Borrower; and
(m)    The Administrative Agent shall have received evidence satisfactory to it
that each of the Subject Credit Agreements shall have been terminated and
cancelled and all indebtedness thereunder shall have been fully repaid (except
to the extent being so repaid with the initial Loans hereunder).
Section 6.2    All Credit Events. As of the time of the Credit Event hereunder:

24

--------------------------------------------------------------------------------




(a)    In the case of a Borrowing, the Administrative Agent shall have received
the notice required by Section 2.5 hereof;
(b)    Each of the representations and warranties set forth in Section 5 hereof
(except with respect to representations contained in the first sentence of
Section 5.2 hereof which are untrue as the result of information on Schedule 5.2
which has not yet been required to be updated pursuant to Section 7.6(c) hereof)
shall be and remain true and correct in all material respects (unless such
representation or warranty is already qualified with respect to materiality, in
which case it shall be and remain true and correct in all respects) as of said
time, except that if any such representation or warranty relates solely to an
earlier date it need only remain true in all material respects (unless such
representation or warranty is already qualified with respect to materiality, in
which case it shall be and remain true and correct in all respects) as of such
date; and
(c)    The Borrower shall be in full compliance with all of the terms and
conditions hereof, and no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event.
Each request for a Credit Event shall be deemed to be a representation and
warranty by the Borrower on the date of such Credit Event as to the facts
specified in paragraphs (b) and (c) of this Section 6.2.
SECTION 7.    COVENANTS.
The Borrower covenants and agrees that, so long as any Note or Loan is
outstanding hereunder, except to the extent compliance in any case is waived in
writing by the Required Banks:
Section 7.1    Corporate Existence; Subsidiaries. The Borrower shall, and shall
cause each of its Subsidiaries to, preserve and maintain its corporate
existence, subject to the provisions of Section 7.12 hereof. Together with any
financial statements delivered pursuant to Section 7.6 hereof, the Borrower
shall deliver an updated Schedule 5.2 to reflect any changes from the existing
Schedule 5.2.
Section 7.2    Maintenance. The Borrower will maintain, preserve and keep its
plants, Properties and equipment necessary to the proper conduct of its business
in reasonably good repair, working order and condition and will from time to
time make all reasonably necessary repairs, renewals, replacements, additions
and betterments thereto so that at all times such plants, Properties and
equipment shall be reasonably preserved and maintained, and the Borrower will
cause each of its Subsidiaries to do so in respect of Property owned or used by
it; provided, however, that nothing in this Section 7.2 shall prevent the
Borrower or a Subsidiary of the Borrower from discontinuing the operation or
maintenance of any such Properties if such discontinuance is not disadvantageous
to the Banks or the holders of the Notes, does not materially impair the
operations of the Borrower or any Subsidiary of the Borrower and is, in the
judgment of the Borrower, desirable in the conduct of its business or the
business of its Subsidiaries.
Section 7.3    Taxes. The Borrower will duly pay and discharge, and will cause
each of its Subsidiaries duly to pay and discharge, all taxes, rates,
assessments, fees and governmental charges upon or against it or against its
Properties, in each case before the same becomes delinquent and before penalties
accrue thereon, unless and to the extent that the same is being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP have
been provided therefor on the books of the Borrower.

25

--------------------------------------------------------------------------------




Section 7.4    ERISA. The Borrower will, and will cause each of its Subsidiaries
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which, if unpaid or unperformed, might result in the
imposition of a Lien against any of its properties or assets and will promptly
notify the Administrative Agent of (i) the occurrence of any reportable event
(as defined in ERISA) affecting a Plan, other than any such event of which the
PBGC has waived notice by regulation, (ii) receipt of any notice from PBGC of
its intention to seek termination of any Plan or appointment of a trustee
therefor, (iii) its or any of its Subsidiaries’ intention to completely or
partially terminate or withdraw from any Plan, (iv) with respect to any Plan
that is a multiemployer plan (as defined in Section 4001(a)(3) of ERISA), the
filing of a notice of reorganization, insolvency or termination under Section
4041 of ERISA, (v) the failure of a Plan or related trust intended to qualify
for tax exempt status under Section 401(a) or 501 of the Code to qualify
thereunder, and (vi) the occurrence of any event affecting any Plan which could
result in the incurrence by the Borrower or any of its Subsidiaries of any
material liability, fine or penalty, or any material increase in the contingent
liability of the Borrower or any of its Subsidiaries under any post-retirement
Welfare Plan benefit. The Administrative Agent will promptly distribute to each
Bank any notice it receives from the Borrower pursuant to this Section 7.4.
Section 7.5    Insurance. The Borrower will insure, and keep insured, and will
cause each of its Subsidiaries to insure, and keep insured, with good and
responsible insurance companies, all insurable Property owned by it of a
character usually insured by companies similarly situated and operating like
Property. To the extent usually insured by companies similarly situated and
conducting similar businesses, the Borrower will also insure, and cause each of
its Subsidiaries to insure, employers’ and public and product liability risks
with good and responsible insurance companies. The Borrower will, upon request
of any Bank, furnish to such Bank a summary setting forth the nature and extent
of the insurance maintained pursuant to this Section 7.5.
Section 7.6    Financial Reports and Other Information.
(a)    The Borrower will maintain a system of accounting in accordance with GAAP
and will furnish to the Banks and their respective duly authorized
representatives such information respecting the business and financial condition
of the Borrower and its Subsidiaries as any Bank may reasonably request; and
without any request, the Borrower shall deliver to the Administrative Agent,
which in turn will deliver to each Bank, in form and detail satisfactory to the
Administrative Agent, each of the following:
(i)    within 90 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2013, a copy of the Borrower
financial statements for such fiscal year, including the consolidated balance
sheet of the Borrower and its Subsidiaries for such year and the related
statements of income and statements of cash flow, each as certified by
independent public accountants of recognized national standing selected by the
Borrower in accordance with GAAP with such accountants’ opinion to the effect
that the financial statements have been prepared in accordance with GAAP and
present fairly in all material respects in accordance with GAAP the consolidated
financial position of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances, provided that such opinion shall not contain a
“going concern” or like qualification or exception or a qualification arising
out of the scope of the

26

--------------------------------------------------------------------------------




audit, and provided, further, that if the Borrower publicly files with the SEC
its annual report on Form 10-K for the applicable annual period, and such annual
report contains the financial statements and accountants certifications,
opinions and statements described above, the Borrower may satisfy the
requirements of this Section 7.6(a)(i) by such filing, subject to Section 7.6(b)
hereof. Together with such information the Borrower shall provide to the
Administrative Agent such consolidating information as may be necessary for the
Banks to determine the Borrower’s compliance with Section 7.17 hereof;
(ii)    within 60 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of the Borrower, commencing with the fiscal quarter
ending June 30, 2013, a consolidated unaudited balance sheet of the Borrower and
its Subsidiaries, and the related statements of income and statements of cash
flow, as of the close of such period, all of the foregoing prepared by the
Borrower in reasonable detail in accordance with GAAP and certified by the
Borrower’s chief executive officer, chief financial officer or corporate
controller as fairly presenting the financial condition as at the dates thereof
and the results of operations for the periods covered thereby, provided that if
the Borrower publicly files with the SEC a Form 10-Q for the applicable
quarterly period, and such quarterly report contains the financial statements
and certifications described above, the Borrower may satisfy the requirements of
this Section 7.6(a)(ii) by such filing, subject to Section 7.6(b) hereof.
Together with such information the Borrower shall provide to the Administrative
Agent such consolidating information as may be necessary for the Banks to
determine the Borrower’s compliance with Section 7.17 hereof;
(iii)    within the period provided in subsection (i) above, the written
statement of the accountants who certified the audit report thereby required
consistent with past practices that in the course of their audit they have
obtained no knowledge of certain Defaults or Events of Default, or, if such
accountants have obtained knowledge of any such Default or Event of Default,
they shall disclose in such statement the nature and period of the existence
thereof; and
(iv)    promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports the Borrower or any of its non
Wholly-Owned Subsidiaries that are Material Subsidiaries sends to its (or their,
as applicable) shareholders, and, subject to Section 7.6(b) hereof, copies of
all other regular, periodic and special reports and all registration statements
the Borrower or any of its Subsidiaries file with the SEC or any successor
thereto, or with any national securities exchanges.
(b)    Any financial statement, report or registration statement required to be
furnished pursuant to Section 7.6(a)(i), (ii) or (iv) hereof shall be deemed to
have been furnished on the date on which the Administrative Agent receives
notice that the Borrower has filed such financial statement, report or
registration statement with the SEC and it is available on the EDGAR website on
the Internet at www.sec.gov or any successor government website that is freely
and readily available to the Administrative Agent and the Banks without charge;
provided that the Borrower shall give notice of any such filing to the
Administrative Agent (which shall then give notice of any such filing to the
Banks). Notwithstanding the foregoing, the Borrower shall deliver paper copies
of any such financial statement, report or registration statement to the
Administrative Agent if the Administrative Agent requests the Borrower to
furnish such paper copies until written notice to cease delivering such paper
copies is given by the Administrative Agent.

27

--------------------------------------------------------------------------------




(c)    Each financial statement furnished to the Administrative Agent pursuant
to Section 7.6(a)(i) or (ii) hereof shall be accompanied by (A) a written
certificate signed by the Borrower’s chief executive officer, chief financial
officer or corporate controller to the effect that (i) no Default or Event of
Default has occurred during the period covered by such statements or, if any
such Default or Event of Default has occurred during such period, setting forth
a description of such Default or Event of Default and specifying the action, if
any, taken by the Borrower to remedy the same, (ii) the representations and
warranties contained in Section 5 hereof are true and correct in all material
respects as though made on the date of such certificate (other than those made
solely as of an earlier date, which need only remain true as of such date),
except as otherwise described therein, (B) a Compliance Certificate in the form
of Exhibit B hereto showing the Borrower’s compliance with the covenants set
forth in Sections 7.9, 7.11, 7.12 and 7.14 through 7.18 hereof, and (C) a
reasonably detailed description of any material change in any of the material
information set forth on Schedules 5.2, 5.5 and 5.11 since the date of the last
certificate delivered pursuant to clause (A) above.
(d)    The Borrower will promptly (and in any event within three Business Days
after an officer of the Borrower has knowledge thereof) give notice to the
Administrative Agent and each Bank:
(i)    of the occurrence of any Default or Event of Default;
(ii)    any event or condition which could reasonably be expected to have a
Material Adverse Effect;
(iii)    of any (x) litigation or governmental proceeding of the type described
in Section 5.5 hereof or (y) environmental or other matters of the type
described in Section 5.11 hereof; and
(iv)    of the entering into of any Long-Term Guaranties, and the Borrower shall
promptly provide the Administrative Agent with a copy of any such Guarantee and
any modification to such Guarantee.
Section 7.7    Bank Inspection Rights. For purposes of confirming compliance
with the Credit Documents or after the occurrence and during the continuance of
an Event of Default, upon reasonable notice from the Administrative Agent or the
Required Banks, the Borrower will, at the Borrower’s expense, permit such Banks
(and such Persons as any Bank may designate) during normal business hours to
visit and inspect, under the Borrower’s guidance, any of the Properties of the
Borrower or any of its Subsidiaries, to examine all of their books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and with their independent public accountants (and by this
provision the Borrower authorizes such accountants to discuss with the Banks
(and such Persons as any Bank may designate) the finances and affairs of the
Borrower and its Subsidiaries) all at such reasonable times and as often as may
be reasonably requested; provided, however, that except upon the occurrence and
during the continuation of any Default or Event of Default, not more than one
such visit and inspection may be conducted each calendar quarter.
Section 7.8    Conduct of Business. Neither the Borrower nor any Subsidiary of
the Borrower will engage in any line of business other than business activities
in the field of (i) cogeneration and related thermal uses, (ii) energy
production, (iii) energy development, (iv) energy recovery, (v) utility
ownership, operation and management, including the provision of services
reasonably ancillary thereto, such as gas services and call centers, (vi) demand
side management services, (vii)

28

--------------------------------------------------------------------------------




management of investment funds which invest in energy related businesses and
investments in such funds, (viii) hedging (but not speculative activities
relating to any of the foregoing lines of business described in clauses (i)
through (viii)), (ix) [RESERVED], (x) telecommunications, (xi) management and
operating services related to any of the foregoing lines of business, and (xii)
other businesses not described in the foregoing so long as the Investments and
expenses made in such other businesses does not exceed $50,000,000.
Section 7.9    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, permit to exist or to be incurred any Lien of
any kind on any Property owned by the Borrower or any Subsidiary of the
Borrower; provided, however, that this Section 7.9 shall not apply to or operate
to prevent:
(a)    Liens arising by operation of law in respect of Property of the Borrower
or any of its Subsidiaries which are incurred in the ordinary course of business
which do not in the aggregate materially detract from the value of such Property
or materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;
(b)    Liens securing (i) Non-Recourse Indebtedness of any Subsidiary of the
Borrower or (ii) the obligations of a Project Finance Subsidiary under a power
purchase agreement or under Non-Recourse Indebtedness of such Project Finance
Subsidiary, provided that in the case of clause (i) above any such Lien is
limited to the Property being financed or refinanced by such Non-Recourse
Indebtedness and the stock (or similar equity interest) of the Subsidiary which
incurred such Non-Recourse Indebtedness, and in the case of clause (ii) above
any such Lien is limited to the Property and the stock (or similar equity
interest) of such Subsidiary or Project Finance Subsidiary, as applicable;
(c)    Liens for taxes or assessments or other government charges or levies on
the Borrower or any Subsidiary of the Borrower or their respective Properties
which are being contested in good faith by appropriate proceedings and for which
reserves in conformity with GAAP have been provided on the books of the
Borrower; provided that the aggregate amount of liabilities (including interest
and penalties, if any) of the Borrower and its Subsidiaries secured by such
Liens shall not exceed $20,000,000 at any one time outstanding;
(d)    Liens arising out of judgments or awards against the Borrower or any
Subsidiary of the Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which the Borrower or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of execution pending such appeal or proceeding for review; provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
the Borrower and its Subsidiaries secured by such Liens shall not exceed
$20,000,000 at any one time outstanding;
(e)    Survey exceptions or encumbrances, easements or reservations, or rights
of others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which are necessary for the
conduct of the activities of the Borrower and any Subsidiary of the Borrower or
which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Borrower or any
Subsidiary of the Borrower;
(f)    Liens existing on the date hereof and listed on Schedule 7.9 hereto;

29

--------------------------------------------------------------------------------




(g)    Liens securing (i) Indebtedness evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of personal
property of the Borrower or a Subsidiary of the Borrower used in the ordinary
course of business of the Borrower or a Subsidiary of the Borrower, so long as
such Liens are limited to the property being financed or acquired and proceeds
thereof, (ii) Capitalized Lease Obligations, so long as such Liens are limited
to the property subject to the related Capital Lease and proceeds thereof, and
(iii) the performance of tenders, statutory obligations, bids, leases or other
similar obligations (other than for borrowed money) entered into in the ordinary
course of business or to secure obligations on performance bonds; provided, that
such Liens shall only be permitted to the extent the aggregate amount of
Indebtedness and other obligations secured by all such Liens does not exceed
five percent (5%) of Consolidated Assets as reflected on the most recent balance
sheet delivered by the Borrower pursuant to Section 7.6 hereof;
(h)    Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
(i)    Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits;
(j)    Liens relating to synthetic lease arrangements of the Borrower or a
Subsidiary of the Borrower, provided that (i) such Lien is limited to the
Property being leased, and (ii) to the extent the lessor or any other Person has
recourse to the Borrower, any Subsidiary or any of their Property (other than
the Property being so leased), through a Guarantee (including a residual
guarantee) or otherwise, such Lien shall be permitted if the Borrower has
included the recourse portion of such obligations as Indebtedness for all
purposes (including financial covenant calculations) under the Credit Documents;
(k)    [RESERVED];
(l)    Liens securing Indebtedness issued pursuant to (i) that certain Restated
and Amended Indenture of Mortgage and Deed of Trust dated as of September 1,
1999 between BHP and The Chase Manhattan Bank, as trustee (and any successor
trustee thereunder), together with all amendments and supplemental indentures
thereto, (ii) the CLF&P Indenture, together with all amendments and supplemental
indentures thereto, and (iii) Indebtedness of the type described in Section
7.15(c)(D) hereof that is issued or incurred by Black Hills Utility Holdings,
Inc. or any of its direct or indirect Subsidiaries to finance the design,
permitting, construction, ownership, operation or maintenance of utility
properties; and
(m)    Any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing
paragraphs (a) through (j), inclusive, provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to the Property
which was subject to the Lien so extended, renewed or replaced or in the case of
a Project Finance Subsidiary, all of the assets of such Project Finance
Subsidiary;

30

--------------------------------------------------------------------------------




(n)    Liens (i) of a collecting bank arising under the UCC on items in the
course of collection, (ii) in favor of a banking institution arising as a matter
of law, or which arise under the documents governing the deposit relationship,
encumbering deposits (including the right of set-off, charge-back rights, and
refund rights) and which are within the general parameters customary in the
banking industry, or (iii) encumbering customary deposits and margin deposits
and other Liens attaching to brokerage accounts or arising under or in
connection with Derivative Arrangements or Derivative Obligations, in each case
incurred in the ordinary course of business; and
(o)    Other Liens made in the ordinary course of business of the Borrower or
its Subsidiaries so long as the aggregate amount of Indebtedness or other
obligations secured by such Liens does not exceed, in the aggregate,
$40,000,000.
provided, that the foregoing paragraphs shall not be deemed under any
circumstance to permit a Lien to exist on any capital stock or other equity
interests of the Material Subsidiaries.
Section 7.10    Use of Proceeds; Regulation U. The proceeds of each Borrowing
will be used by the Borrower solely to repay borrowings under the Subject Credit
Agreements. The Borrower will not use any part of the proceeds of any of the
Borrowings directly or indirectly to purchase or carry any margin stock (as
defined in Section 5.10 hereof) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.
Section 7.11    Sales and Leasebacks. The Borrower will not, nor will it permit
any of its Subsidiaries to, enter into any arrangement with any bank, insurance
company or other lender or investor providing for the leasing by the Borrower or
any Subsidiary of the Borrower of any Property theretofore owned by it and which
has been or is to be sold or transferred by such owner to such lender or
investor if the total amount of rent and other obligations of the Borrower and
its Subsidiaries under such lease, when combined with all rent and other
obligations of the Borrower and its Subsidiaries under all such leases, would
exceed $30,000,000 in the aggregate, provided that the Borrower and its
Subsidiaries may engage in synthetic lease transactions so long as the
Borrower’s or such Subsidiary’s, as applicable, obligations under such synthetic
leases are included as Indebtedness for all purposes (including financial
covenant calculations) under the Credit Documents.
Section 7.12    Mergers, Consolidations, Acquisitions and Sales of Assets.
(a)    The Borrower will not, and will not permit any of its Material
Subsidiaries to, consolidate with or be a party to merger with any other Person
or sell, lease or otherwise dispose of all or a “substantial part” of the assets
of the Borrower and its Subsidiaries; provided, however, that
(i)    the foregoing shall not prohibit any sale, lease, transfer or disposition
of assets, other than equity interests in or the assets of BHP and CLF&P, solely
to the extent and so long as (A) such transaction does not result in a downgrade
of the Borrower’s S&P Rating below BBB- or the Borrower’s Moody’s Rating below
Baa3, (B) such transaction is for cash consideration (or other consideration
acceptable to the Required Banks) in an amount not less than the fair market
value of the applicable assets, and (C) such transaction, when combined with all
other such transactions, would not have a Material Adverse Effect, taken as a
whole;
(ii)    the foregoing shall not prohibit any sale, lease, transfer or
disposition to which the Required Banks have consented, such consent not to by
unreasonably withheld

31

--------------------------------------------------------------------------------




if (A) such transaction does not result in a downgrade of either the Borrower’s
S&P Rating below BBB- or the Borrower’s Moody’s Rating below Baa3, (B) such
transaction is for cash consideration (or other consideration acceptable to the
Required Banks) in an amount not less than the fair market value of the
applicable assets, and (C) such transaction, when combined with all other such
transactions, would not have a Material Adverse Effect, taken as a whole;
(iii)    any Subsidiary of the Borrower may merge or consolidate with or into or
sell, lease or otherwise convey all or a substantial part of its assets to the
Borrower or any Subsidiary of which the Borrower holds (directly or indirectly)
at least the same percentage equity ownership; provided that in any such merger
or consolidation involving the Borrower, the Borrower shall be the surviving or
continuing corporation;
(iv)    the Borrower and its Subsidiaries may sell inventory, reserves and
electricity in the ordinary course of business;
(v)    the Borrower and its Subsidiaries may sell the assets of or equity
interest in any Immaterial Subsidiary;
(vi)    the Borrower may enter into a merger with, or acquisition of all or
substantially all of the capital stock or assets of, another Person so long as:
(A)    if a merger, the Borrower or such Subsidiary is the surviving entity,
(B)    unless consented to by the Required Banks, no downgrade in the Borrower’s
S&P Rating below BBB- or the Borrower’s Moody’s Rating below Baa3 would occur as
a result of the consummation of such a transaction;
(vii)    if such transaction is an acquisition, the Board of Directors (or
similar governing body) of the Person being acquired has approved being so
acquired; and
(viii)    no Default or Event of Default has occurred and is continuing at the
time of, or would occur as a result of, such transaction.
As used in this Section 7.12(a), a sale, lease, transfer or disposition of
assets during any fiscal year shall be deemed to be of a “substantial part” of
the Consolidated Assets of the Borrower and its Subsidiaries if the net book
value of such assets, when added to the net book value of all other assets sold,
leased, transferred or disposed of by the Borrower and its Subsidiaries during
such fiscal year (other than inventory, reserves and electricity in the ordinary
course of business) exceeds ten percent (10%) of the total assets of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
as of the last day of the immediately preceding fiscal year.
(b)    Except as permitted pursuant to Section 7.12(a) or Section 7.14 hereof,
the Borrower will not sell, transfer or otherwise dispose of, or permit any of
its Subsidiaries to issue, sell, transfer or otherwise dispose of, any shares of
stock of any class (including as “stock” for purposes of this Section, any
warrants, rights or options to purchase or otherwise acquire stock or other
Securities exchangeable for or convertible into stock) of any Subsidiary of the
Borrower, except to the Borrower or a Wholly-Owned Subsidiary of the Borrower or
except for the purpose of qualifying directors.

32

--------------------------------------------------------------------------------




Section 7.13    Use of Property and Facilities; Environmental and Health and
Safety Laws.
(a)    The Borrower will, and will cause each of its Subsidiaries to, comply in
all material respects with the requirements of all Environmental and Health Laws
applicable to or pertaining to the Properties or business operations of the
Borrower or any Subsidiary of the Borrower. Without limiting the foregoing, the
Borrower will not, and will not permit any Person to, except in accordance with
applicable law, dispose of any Hazardous Material into, onto or upon any real
property owned or operated by the Borrower or any of its Subsidiaries.
(b)    (i) The Borrower will promptly provide the Administrative Agent with
copies of Environmental Review Documents as defined in Section 5.11(b) hereof
that disclose any Environmental Claim or Environmental Liability that could
potentially result in a Material Adverse Effect, and in no event later than five
(5) Business Days after an officer of the Borrower or a Subsidiary of the
Borrower finalizes such Environmental Review Document; and (ii) the Borrower
will also promptly provide the Administrative Agent with all notices and other
information placing the Borrower or any of its Subsidiaries on notice of actual
or potential Environmental Claims or Environmental Liabilities that could
potentially result in a Material Adverse Effect.
(c)    The Borrower shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all necessary remedial action in
connection with the presence, handling, storage, use, disposal, transportation
or Release or threatened Release of any Hazardous Materials on, under or
affecting any Property in order to comply in all material respects with all
applicable Environmental and Health Laws. In the event the Borrower or any of
its Subsidiaries undertakes any action with respect to the presence, Release or
threatened Release of any Hazardous Materials on or affecting any Property, the
Borrower or such Subsidiaries shall conduct and complete such action in material
compliance with all applicable Environmental and Health Laws, and in accordance
with the policies, orders and directives of all federal, state and local
governmental authorities except when, and only to the extent that, the
Borrower’s or such Subsidiary’s liability for such presence, handling, storage,
use, disposal, transportation or Release or threatened Release of any Hazardous
Materials is being diligently contested in the proper legal forum and any
failure to comply during such contest will not cause a Material Adverse Effect.
(d)    The Borrower agrees that the Banks may, from time to time, retain, at the
Borrower’s expense for actual and reasonable out-of-pocket costs directly
related thereto, an independent professional consultant reasonably acceptable to
the Borrower to review the Environmental Review Documents and to conduct their
own investigation (the scope of which investigation shall be reasonable based
upon the circumstances) of any Property currently owned, leased, operated or
used by the Borrower or any of its Subsidiaries, if (x) a Default or an Event of
Default shall have occurred and be continuing, or (y) the Banks reasonably
believe (1) that an occurrence relating to such Property is likely to give rise
to an Environmental Liability, or (2) that a violation of an Environmental or
Health Law on or around such Property has occurred or is likely to occur, which
could, in the case of subclauses (1)-(2) above, reasonably be expected to have a
Material Adverse Effect. The Borrower shall use its commercially reasonable
efforts to obtain for the Banks and their agents, employees, consultants and
contractors the right, upon reasonable notice to the Borrower, to enter into or
on to the Property currently owned, leased, operated or used by the Borrower or
any of its Subsidiaries to perform such tests on such property as are reasonably
necessary to conduct such a review and/or investigation; provided, however, that
no invasive or destructive environmental testing shall be undertaken without the
Borrower’s approval, not to be unreasonably withheld, conditioned, or delayed or
if recommended by the Banks’ independent consultant (except during the
continuation of an Event of Default when no such approval of the Borrower shall
be required). Without limiting

33

--------------------------------------------------------------------------------




the generality of the foregoing, any such investigation of any Property shall be
conducted, unless otherwise agreed to by the Borrower and the Banks, during
normal business hours and, shall be conducted so as not to unreasonably
interfere with the ongoing operations at any such Property or to cause any
damage or loss to any property at such Property. The Borrower and the Banks
hereby acknowledge and agree that any report of any investigation conducted at
the request of the Banks pursuant to this Section 7.13 will be obtained and
shall be used by the Banks for the purposes of the Banks’ internal credit
decisions, to monitor and police the Obligations and to protect the Banks’
security interests, if any, created by the Credit Documents, and the Banks
hereby acknowledge and agree any such report will be kept confidential by them
to the extent permitted by law, except that upon request, the Banks agree to
deliver a copy of any such report to the Borrower. The Borrower acknowledges and
agrees that (i) it will indemnify and hold harmless the Banks and their agents
from any costs, losses or liabilities relating to the Borrower’s or its
Subsidiaries’ use of or reliance on such report, (ii) the Banks make no
representation or warranty with respect to such report, and (iii) by delivering
such report to the Borrower, the Banks are not requiring or recommending the
implementation of any suggestions or recommendations contained in such report.
(e)    The Borrower shall promptly notify the Banks of (i) any proposed
acquisition of stock, assets, or property by the Borrower or any of its
Subsidiaries; or (ii) any other proposed actions, omissions or events by or
affecting the Borrower or any of its Subsidiaries, that could reasonably be
expected to expose the Borrower or any of its Subsidiaries to, or otherwise
result in, Environmental Liability that could reasonably be expected to have a
Material Adverse Effect.
(f)    The Borrower shall, at its own expense, provide copies of such documents
or information as the Banks may reasonably request in relation to any matters
disclosed pursuant to this Section 7.13.
Section 7.14    Investments, Acquisitions, Loans, Advances and Guaranties. The
Borrower will not, nor will it permit any Subsidiary of the Borrower to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to, any other Person, or acquire all or any substantial part of the
assets or business of any other Person or division thereof, or be or become
liable as endorser, guarantor, surety or otherwise (such as liability as a
general partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing “Investments”); provided, however, that the foregoing provisions shall
not apply to nor operate to prevent:
(a)    investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that (i) any
such obligation matures within ten years from the date it is acquired by the
Borrower or Subsidiary, (ii) on any day, the aggregate amount of all such
investments maturing beyond one year from such date shall not exceed
$100,000,000 and (iii) on any day, the aggregate amount of all such investments
does not exceed five percent (5%) of Consolidated Assets as reflected on the
most recent balance sheet delivered by the Borrower pursuant to Section 7.6
hereof;
(b)    investments in (i) commercial paper rated P-1 by Moody’s Investors
Services, Inc. or A-1 by Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business

34

--------------------------------------------------------------------------------




maturing within one year of its date of issuance, and (ii) debt and auction
preferred securities rated Aaa by Moody’s Investors Services, Inc. or AAA by
Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC
business maturing within one year of their respective dates of purchase;
(c)    investments in certificates of deposit issued by any Bank or any United
States commercial bank having capital and surplus of not less than $200,000,000
maturing within one year from the date of issuance thereof or in banker’s
acceptances endorsed by any Bank or other such commercial bank and maturing
within six months of the date of acceptance;
(d)    investments in repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in subsection (a)
above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;
(e)    investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c) and (d)
above;
(f)    ownership of stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Borrower or any
Subsidiary;
(g)    endorsements of negotiable instruments for collection in the ordinary
course of business;
(h)    loans and advances to employees in the ordinary course of business for
travel, relocation, and similar purposes;
(i)    Investments (i) existing on the Effective Date in Subsidiaries of the
Borrower, (ii) existing on the Effective Date and identified in Schedule 7.14
hereof, or (iii) consisting of intercompany loans permitted pursuant to Section
7.15(e) hereof;
(j)    Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;
(k)    Investments in Persons engaged in lines of business related to the lines
of business described in Section 7.8 hereof so long as (i) both before and after
giving effect to such Investment no Default of Event of Default shall have
occurred and be continuing, (ii) such Investments do not permit any creditor of
such Person recourse to the Borrower or any other Subsidiary of the Borrower or
any of their assets (other than the assets and/or the stock or similar equity
interest of such Person and except as permitted pursuant to Sections 7.14(i) and
(n) hereof) and (iii) if such Investments are in Persons engaged in the lines of
business described in clause (xii) of Section 7.8 hereof, such Investments and
expenses in the aggregate do not exceed $50,000,000 outstanding at any time;
(l)    Guaranties, other than Long-Term Guaranties, so long as such Indebtedness
is permitted pursuant to Section 7.15 hereof;
(m)    transactions permitted pursuant to Section 7.12(a) hereof;

35

--------------------------------------------------------------------------------




(n)    Investments constituting Long-Term Guaranties;
(o)    [RESERVED]; and
(p)    Investments consisting of promissory notes issued in consideration for
the sale by the Borrower or a Subsidiary of a portion of the stock (or similar
equity interests) of a Subsidiary where (i) such note is secured by the stock
(or similar equity interest) sold, and (ii) one of the purposes of such sale is
to ensure that such Subsidiary qualifies as a “qualifying facility” under the
Public Utility Regulatory Policies Act of 1978, as amended
Any Investment which when made complies with the requirements of paragraphs (a)
through (e) may continue to be held notwithstanding that such Investment if made
thereafter would not comply with such requirements;
In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 7.14, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby.
Section 7.15    Restrictions on Indebtedness. The Borrower will not, nor will it
permit any Subsidiary of the Borrower to, issue, incur, assume, create, become
liable for, contingently or otherwise, or have outstanding any Indebtedness;
provided, however, that the foregoing provisions shall not restrict nor operate
to prevent the following Indebtedness:
(a)    the Obligations;
(b)    Non-Recourse Indebtedness of any Project Finance Subsidiary;
(c)    so long as the Borrower would be in compliance with Section 7.17 hereof
(calculated as of the date of, and after giving affect to, the incurrence of
such Indebtedness), secured Indebtedness (excluding Indebtedness of the type
described in (e) below but including the pledge of stock or similar equity
interest of any Project Finance Subsidiary or any Subsidiary which is an entity
whose sole purpose and extent of business activities is to own the stock or
similar equity interest of such Project Finance Subsidiary): (A) set forth on
Schedule 7.15(c) hereto, (B) (i) of BHP, (ii) evidencing the deferred purchase
price of newly acquired property or incurred to finance the acquisition of
personal property of the Borrower or a Subsidiary of the Borrower used in the
ordinary course of business of the Borrower or Subsidiary, (iii) constituting
Capitalized Lease Obligations or with respect to synthetic (or similar type)
lease arrangements, or (iv) incurred in connection with the performance of
tenders, statutory obligations, bids, leases or other similar obligations (other
than for borrowed money) entered into in the ordinary course of business or to
secure obligations on performance bonds; provided, that the aggregate amount of
Indebtedness permitted by clause (B)(iv) of this Section 7.15(c) at any time
outstanding shall not exceed 5% of Consolidated Assets as reflected on the most
recent balance sheet delivered by the Borrower pursuant to Section 7.6 hereof,
(C) of CLF&P issued or outstanding under the CLF&P Indenture, and (D)
constituting first mortgage bond debt which is issued or incurred by Black Hills
Utility Holdings, Inc. or any of its direct or indirect Subsidiaries to finance
the design, permitting, construction, ownership, operation or maintenance of
utility properties which does not mature prior to the Termination Date, as
extended from time to time in accordance with the terms hereof, and is not in
excess of an amount equal to fifty percent (50%) of the net book value of the
property, plant and equipment of Black Hills Utility

36

--------------------------------------------------------------------------------




Holdings, Inc. (as reported in the most recent quarterly financial statements
which were prepared in accordance with GAAP); provided, the Borrower shall
promptly provide the Administrative Agent with a copy of any documentation
evidencing such Indebtedness in excess of $25,000,000 and any modification to
such Indebtedness;
(d)    so long as the Borrower would be in compliance with Section 7.17 hereof
(calculated as of the date of, and after giving affect to, the incurrence of
such Indebtedness), other Indebtedness (excluding Indebtedness of the type
described in (e) below) which is unsecured and either junior in right of payment
to the Obligations or pari passu to the Obligations or is equally and ratably
secured with the Obligations, provided that the Borrower shall promptly provide
the Administrative Agent with a copy of any documentation evidencing such
Indebtedness in excess of $25,000,000 and any modification to such Indebtedness;
(e)    intercompany loans (i) from (x) any Subsidiary of the Borrower to the
Borrower so long as such loans are subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent, and (y) the Borrower to a
Subsidiary of the Borrower and (ii) among Wholly‑Owned Subsidiaries;
(f)    [RESERVED];
(g)    [RESERVED];
(h)    Permitted Derivative Obligations; and
(i)    Indebtedness pursuant to Long-Term Guaranties.
Indebtedness shall only be permitted under (d), (e), (h), and (i) above to the
extent such Indebtedness will have a priority of payment with the Obligations
which is no greater than pari passu (and with respect to clause (e), to the
extent such Indebtedness is subordinated to the Obligations as set forth in such
clause).
Section 7.16    RESERVED
Section 7.17    Recourse Leverage Ratio. The Borrower will not permit the
Recourse Leverage Ratio to exceed 0.65 to 1.00 at the end of any fiscal quarter.
Section 7.18    Dividends and Other Shareholder Distributions.
(a)    The Borrower shall not (i) declare or pay any dividends or make a
distribution of any kind (including by redemption or purchase) on or relating to
its outstanding capital stock, or (ii) repay (directly, through sinking fund
payments or otherwise) any Indebtedness or other obligations owing to a
shareholder (other than publicly-traded Indebtedness or obligations) unless in
either circumstance no Default or Event of Default exists prior to or would
result after giving effect to such action.
(b)    Except (i) to the extent such an encumbrance or restriction is imposed by
PUHCA, the rules and regulations promulgated thereunder or any order of the SEC
issued pursuant thereto, (ii) as set forth on Schedule 7.19, or (iii) in
connection with Non-Recourse Indebtedness of a Project Finance Subsidiary, the
Borrower will not, and will not permit any of its Subsidiaries, directly or
indirectly to create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to: (1) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock owned by the Borrower or

37

--------------------------------------------------------------------------------




any Subsidiary of the Borrower; (2) pay any Indebtedness owed to the Borrower or
any other Subsidiary; (3) make loans or advances to the Borrower or any other
Subsidiary; or (4) transfer any of its property or assets to the Borrower or any
other Subsidiary.
Section 7.19    No Negative Pledge. Except (i) as set forth on Schedule 7.19,
(ii) in connection with Non-Recourse Indebtedness of a Project Finance
Subsidiary, and (iii) in connection with Indebtedness of the type described in
Section 7.15(c)(D) hereof that is issued or incurred by Black Hills Utility
Holdings, Inc. or any of its direct or indirect Subsidiaries to finance the
design, permitting, construction, ownership, operation or maintenance of utility
properties, the Borrower will not, and will not permit any of its Subsidiaries
(other than Project Finance Subsidiaries), directly or indirectly to enter into
or assume any agreement (other than customary non-assignment and no sub-letting
provisions in leases consistent with the Borrower’s past practices and the
Credit Documents and, solely with respect to the asset so financed, Capital
Leases, to the extent such Indebtedness is permitted herein) prohibiting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired.
Section 7.20    Transactions with Affiliates. Except as is required by PUHCA or
the rules and regulations promulgated thereunder, the Borrower will not, and
will not permit any of its Subsidiaries to, enter into or be a party to any
material transaction or arrangement with any Affiliate of such Person (other
than the Borrower), including without limitation, the purchase from, sale to or
exchange of Property with, any merger or consolidation with or into, or the
rendering of any service by or for, any Affiliate, except in the ordinary course
of and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon terms no less favorable to the Borrower or such
Subsidiary than could be obtained in a similar transaction involving a
third-party.
Section 7.21    Compliance with Laws. Without limiting any of the other
covenants of the Borrower in this Section 7, the Borrower will, and will cause
each of its Subsidiaries to, conduct its business, and otherwise be, in
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities; provided, however, that neither the
Borrower nor any Subsidiary of the Borrower shall be required to comply with any
such law, regulation, ordinance or order if the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.
Section 7.22    Pari-Passu. The Borrower will at all times cause the Obligations
to rank at least pari passu with all other senior unsecured Indebtedness of the
Borrower.
Section 7.23    Certain Subsidiaries. Unless pursuant to Indebtedness which is
authorized pursuant to this Agreement, the Borrower will not, and the
Subsidiaries of the Borrower will not, permit any creditor of a Project Finance
Subsidiary to have recourse to the Borrower or any Subsidiary of the Borrower
(other than such Project Finance Subsidiary) or any of their assets (other than
(i) the stock or similar equity interest of the applicable Subsidiary or any
Subsidiary which is an entity whose sole purpose and extent of business
activities is to own the stock or similar equity interest of a Project Finance
Subsidiary and (ii) with respect to a Permitted Derivative Obligation) other
than recourse under Guaranties permitted pursuant to Section 7.15(i) hereof.
Section 7.24    Ratings. The Borrower will at all times this Agreement is in
effect maintain a S&P Rating and a Moody’s Rating (or if one or both of such
ratings are unavailable, rating(s) from such other recognized national rating
agency or agencies as may be acceptable to the Administrative Agent and the
Required Banks).

38

--------------------------------------------------------------------------------




Section 7.25    Material Obligations. The Borrower (i) will duly pay and
discharge, and cause each of its Subsidiaries to duly pay and discharge, at or
before maturity, all of their respective obligations and liabilities, including
tax liabilities, except for such obligations and/or liabilities (A) that may be
the subject of a contest maintained in good faith by appropriate proceedings and
with respect to which such reserve or other appropriate provision, if any, as
shall be required in conformity with GAAP shall have been made; provided that
compliance with the obligation that is the subject of such contest is
effectively stayed during such challenge and (B) the nonpayment or nondischarge
of which could not reasonably be expected to have a Material Adverse Effect,
(ii) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (iii) will not breach or permit any Subsidiary
to breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.
Section 7.26    Sanctions Laws and Regulations.
(a)    The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations, or (ii) in any other manner that would
result in a violation of any Sanctions Laws and Regulations by any party to this
Agreement.
(b)    The Borrower shall not permit any of the funds or assets of the Borrower
that are used to pay any amount due pursuant to this Agreement to constitute
funds obtained from transactions with or relating to Designated Persons or
countries which are the subject of sanctions under any Sanctions Laws and
Regulations.
SECTION 8.    EVENTS OF DEFAULT AND REMEDIES.
Section 8.1    Events of Default. Any one or more of the following shall
constitute an Event of Default:
(a)    (i) default in the payment when due of any fees, interest or of any other
Obligation not covered by clause (ii) below and such payment default continues
for three (3) days or (ii) default in the payment when due of the principal
amount of any Loan;
(b)    default by the Borrower or any Subsidiary in the observance or
performance of any covenant set forth in Section 7.1, Section 7.6(d), Sections
7.9 through 7.12, Sections 7.14 through 7.20, and Sections 7.22, 7.23, 7.24 and
7.25 hereof;
(c)    default by the Borrower or any Subsidiary in the observance or
performance of any provision hereof or of any other Credit Document not
mentioned in (a) or (b) above, which is not remedied within thirty (30) days
after notice thereof shall have been given to the Borrower by the Administrative
Agent;
(d)    (i) failure to pay when due Indebtedness in an aggregate principal amount
of $35,000,000 or more of the Borrower or any Material Subsidiary (other than
any such Indebtedness which is Sole Non-Recourse Indebtedness), (ii) default
shall occur under one or more indentures,

39

--------------------------------------------------------------------------------




agreements or other instruments under which any Indebtedness of the Borrower or
any of its Material Subsidiary in an aggregate principal amount of $35,000,000
or more (other than de minimis, non-monetary defaults (as reasonably determined
by the Administrative Agent) under the Project Finance Subsidiary Excluded
Credit Facilities), and such default shall continue for a period of time
sufficient to permit the holder or beneficiary of such Indebtedness or a trustee
therefor to cause the acceleration of the maturity of any such Indebtedness or
any mandatory unscheduled prepayment, purchase or funding thereof, or (iii) (x)
any de minimis, non-monetary default shall occur under any of the Project
Finance Subsidiary Excluded Credit Facilities, and (y) either (1) such default
shall continue for thirty (30) days after the holder or beneficiary of such
Indebtedness or a trustee therefor is permitted to cause the acceleration of the
maturity of any such Indebtedness or any mandatory unscheduled prepayment,
purchase or funding thereof as a result thereof, or (2) the holder or
beneficiary of such Indebtedness or a trustee therefor causes any remedial
actions to be taken thereunder (including but not limited to the acceleration of
the maturity of any such Indebtedness or any mandatory unscheduled prepayment,
purchase or funding thereof) as a result thereof;
(e)    any representation or warranty made herein or in any other Credit
Document by the Borrower or any Subsidiary of the Borrower, or in any statement
or certificate furnished pursuant hereto or pursuant to any other Credit
Document by the Borrower or any Subsidiary of the Borrower, or in connection
with any Credit Document, proves untrue in any material respect as of the date
of the issuance or making, or deemed making or issuance, thereof;
(f)    the Borrower or any Material Subsidiary shall (i) fail to pay its debts
generally as they become due or admit in writing its inability to pay its debts
generally as they become due, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its Property, (iv) institute any proceeding
seeking to have entered against it an order for relief under the United States
Bankruptcy Code, as amended, to adjudicate it insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or any
analogous action is taken under any other applicable law relating to bankruptcy
or insolvency, (v) take any corporate action (such as the passage by its board
of directors of a resolution) in furtherance of any matter described in parts
(i)-(iv) above, or (vi) fail to contest in good faith any appointment or
proceeding described in Section 8.1(g) hereof;
(g)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Material Subsidiary, or any
substantial part of any of their Property, or a proceeding described in Section
8.1(f)(iv) hereof shall be instituted against the Borrower or any Material
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) days;
(h)    the Borrower or any Material Subsidiary shall fail within thirty (30)
days to pay, bond or otherwise discharge any judgment or order for the payment
of money in excess of $35,000,000, which is not stayed on appeal or otherwise
being appropriately contested in good faith in a manner that stays execution
thereon;
(i)    the Borrower or any other member of the Controlled Group shall (i) fail
to pay when due an amount or amounts which it shall have become liable to the
PBGC or to a Plan under Title IV of ERISA, or (ii) file notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $35,000,000 (collectively, a “Material Plan”) under Title IV of

40

--------------------------------------------------------------------------------




ERISA, or (iii) take any action with respect to a Plan that could result in the
requirement of the Borrower or any of its Subsidiaries to furnish a bond to the
PBGC or such Plan; or the PBGC shall institute proceedings under Title IV of
ERISA to terminate or to cause a trustee to be appointed to administer any
Material Plan or a proceeding shall be instituted by a fiduciary of any Material
Plan against the Borrower or any other member of the Controlled Group to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within thirty (30) days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or the occurrence of any event with
respect to any Plan that could result in the incurrence by the Borrower or any
other member of its Controlled Group of any material liability, fine or penalty;
or any notice from any Plan that is a multiemployer plan that (i) such Plan is
in reorganization, (ii) increased contributions may be required to avoid a
reduction in Plan benefits or the imposition of an excise tax, (ii) any such
Plan has been funded at a rate less than that required by the Code and ERISA,
(iii) any such Plan is or may be terminated, or (iv) any such Plan is or may
become insolvent;
(j)    the Borrower or any Subsidiary of the Borrower or any Person acting on
behalf of the Borrower, a Subsidiary or any governmental authority challenges
the validity of any Credit Document or the Borrower’s or one of its Subsidiary’s
obligations thereunder or any Credit Document ceases to be in full force and
effect or is modified other than in accordance with the terms thereof and
hereof;
(k)    a Change of Control Event shall have occurred; or
(l)    the Borrower shall for any reason cease to be wholly liable for the full
amount of the Obligations.
Section 8.2    Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsections (f) or (g) of Section 8.1 hereof has occurred and
is continuing, the Administrative Agent shall, if so directed by the Required
Banks, by written notice to the Borrower: (a) declare the principal of and the
accrued interest on the Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, and all other
Obligations, shall be and become immediately due and payable together with all
other amounts payable under the Credit Documents without further demand,
presentment, protest or notice of any kind and (b) automatically convert each
Eurodollar Loan to a Base Rate Loan at the end of the Interest Period then in
effect for such Eurodollar Loan. The Administrative Agent, after giving notice
to the Borrower pursuant to Section 8.1(c) hereof or this Section 8.2, shall
also promptly send a copy of such notice to the other Banks, but the failure to
do so shall not impair or annul the effect of such notice.
Section 8.3    Bankruptcy Defaults. When any Event of Default described in
subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Notes, including both interest and principal thereon, and
all other Obligations shall immediately become due and payable together with all
other amounts payable under the Credit Documents without presentment, demand,
protest or notice of any kind.
Section 8.4    Expenses. The Borrower agrees to pay to the Administrative Agent
and each Bank, and any other holder of any Note outstanding hereunder, all
reasonable and properly documented out-of-pocket costs and expenses incurred or
paid by the Administrative Agent or such Bank or any such holder, including
attorneys’ fees (including allocable fees of in house counsel) and court costs,
in connection with (i) any amendment or waiver to the Credit Documents requested
by the Borrower,

41

--------------------------------------------------------------------------------




(ii) any Default or Event of Default by the Borrower hereunder, or (iii) the
enforcement of any of the Credit Documents
SECTION 9.    CHANGE IN CIRCUMSTANCES.
Section 9.1    Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time after the date hereof any Change in Law
makes it unlawful for any Bank to make or continue to maintain Eurodollar Loans
or to perform its obligations as contemplated hereby, such Bank shall promptly
give notice thereof to the Borrower and such Bank’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Bank to make or maintain Eurodollar Loans. The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon at a rate per annum
equal to the interest rate applicable to such Loan; provided, however, subject
to all of the terms and conditions of this Agreement, the Borrower may in the
alternative elect to convert the principal amount of the affected Eurodollar
Loans from such Bank into Base Rate Loans from such Bank, which Base Rate Loans
shall not be made ratably by the Banks but only from such affected Bank.
Section 9.2    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:
(a)    the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to major banks in the eurodollar
interbank market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or
(b)    the Required Banks reasonably determine and so advise the Administrative
Agent that LIBOR as reasonably determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Banks of funding their or its
Eurodollar Loans for such Interest Period,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Banks to make Eurodollar Loans shall be suspended.
Section 9.3    Increased Cost and Reduced Return.
(a)    If, on or after the date hereof, any Change in Law:
(i)    shall subject any Bank (or its Lending Office) or the Administrative
Agent to any tax, duty or other charge with respect to its Loans, its Notes or
its obligation to make Loans, or shall change the basis of taxation of payments
to any Bank (or its Lending Office) or the Administrative Agent of the principal
of or interest on its Loans or participations therein or any other amounts due
under this Agreement in respect of its Loans, participations therein or its
obligation to make Loans (except for changes in the rate of tax on the overall
net income or profits of such Bank or its Lending Office or the Administrative
Agent imposed by the jurisdiction in which such Bank or its Lending Office or
the Administrative Agent is incorporated or in which such Bank’s principal
executive office or Lending Office or the Administrative Agent is located); or

42

--------------------------------------------------------------------------------




(ii)    shall impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including, without limitation, any compulsory
loan requirement, insurance charge or other assessment or any other such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Bank (or its Lending Office) or
shall impose on any Bank (or its Lending Office) or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes or its participation
in any thereof or its obligation to make Eurodollar Loans;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) or the Administrative Agent of making or maintaining any
Loan or to reduce the amount of any sum received or receivable by such Bank (or
its Lending Office) or the Administrative Agent under this Agreement or under
its Notes with respect thereto, by an amount deemed by such Bank or the
Administrative Agent to be material, then, within fifteen (15) days after demand
by such Bank (with a copy to the Administrative Agent) or the Administrative
Agent, the Borrower shall be obligated to pay to such Bank or the Administrative
Agent such additional amount or amounts as will compensate such Bank or the
Administrative Agent for such increased cost or reduction. In the event any law,
rule, regulation or interpretation described above is revoked, declared invalid
or inapplicable or is otherwise rescinded, and as a result thereof a Bank or the
Administrative Agent is determined to be entitled to a refund from the
applicable authority for any amount or amounts which were paid or reimbursed by
the Borrower to such Bank or the Administrative Agent hereunder, such Bank or
the Administrative Agent shall refund such amount or amounts to the Borrower
without interest.
(b)    If, after the date hereof, any Bank or the Administrative Agent shall
have determined that any Change in Law regarding capital adequacy or liquidity
requirements, (including, without limitation, any revision in the Final
Risk-Based Capital Guidelines of the Board of Governors of the Federal Reserve
System (12 CFR Part 208, Appendix A; 12 CFR Part 225, Appendix A) or of the
Office of the Comptroller of the Currency (12 CFR Part 3, Appendix A), or in any
other applicable capital or liquidity rules heretofore adopted and issued by any
governmental authority), has or would have the effect of reducing the rate of
return on such Bank’s capital, or on the capital of any corporation controlling
such Bank, as a consequence of its obligations hereunder to a level below that
which such Bank could have achieved but for such Change in Law (taking into
consideration such Bank’s policies with respect to capital adequacy and
liquidity) by an amount deemed by such Bank to be material, then from time to
time, within fifteen (15) days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank for such reduction.
(c)    Each Bank that determines to seek compensation under this Section 9.3
shall notify the Borrower and the Administrative Agent of the circumstances that
entitle the Bank to such compensation pursuant to this Section 9.3 and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Bank, be otherwise disadvantageous to such Bank. A certificate
of any Bank claiming compensation under this Section 9.3 and setting forth the
additional amount or amounts to be paid to it hereunder submitted to the
Borrower and the Administrative Agent by such Bank in good faith shall be prima
facie evidence of the amount of such compensation. In determining such amount,
such Bank may use any reasonable averaging and attribution methods.
Section 9.4    Lending Offices. Each Bank may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified in its respective
Administrative Questionnaire or in the assignment agreement which any assignee
bank executes pursuant to Section 11.12 hereof (each a

43

--------------------------------------------------------------------------------




“Lending Office”) for each type of Loan available hereunder or at such other of
its branches, offices or affiliates as it may from time to time elect and
designate in a written notice to the Borrower and the Administrative Agent, so
long as such election does not increase costs or other amounts payable by the
Borrower to such Bank hereunder.
Section 9.5    Discretion of Bank as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Bank had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
eurodollar interbank market having a maturity corresponding to such Loan’s
Interest Period and bearing an interest rate equal to LIBOR for such Interest
Period.
SECTION 10.    THE AGENT.
Section 10.1    Appointment and Authorization of Administrative Agent. Each Bank
hereby appoints JPMorgan Chase Bank, N.A. as the Administrative Agent under the
Credit Documents and hereby authorizes the Administrative Agent to take such
action as the Administrative Agent on its behalf and to exercise such powers
under the Credit Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.
The Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and the Credit Documents. The
Administrative Agent is acting pursuant to a contractual relationship on an
arm’s length basis and the duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Bank, the holder of any Note or any other Person;
and nothing in this Agreement or any other Credit Document, expressed or
implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.
Section 10.2    Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any other Bank and may exercise or refrain from exercising
the same as though it were not the Administrative Agent, and the Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as if it were not the Administrative Agent under the Credit Documents.
Section 10.3    Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 7.6(d)(i) hereof, the Administrative Agent shall promptly give each of
the Banks written notice thereof. The obligations of the Administrative Agent
under the Credit Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 8.2 and 8.3 hereof. In no
event, however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Credit Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Credit Document unless it shall be
first indemnified to its reasonable satisfaction by the Banks against any and
all costs, expense, and liability which may be incurred by it by reason of
taking or continuing to take any such action. The Administrative Agent shall be
entitled to assume that no Default or Event of Default exists unless notified to
the contrary in writing by a Bank or the

44

--------------------------------------------------------------------------------




Borrower. In all cases in which this Agreement and the other Credit Documents do
not require the Administrative Agent to take certain actions, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action hereunder and thereunder.
Section 10.4    Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.
Section 10.5    Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or not taken by it in connection with the
Credit Documents (i) with the consent or at the request of the Required Banks,
or (ii) in the absence of its own gross negligence or willful misconduct (as
proven by the final, non-appealable judgment of a court of competent
jurisdiction). Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement, any other Credit Document or any Credit
Event; (ii) the performance or observance of any of the covenants or agreements
of the Borrower or any other party contained herein or in any other Credit
Document; (iii) the satisfaction of any condition specified in Section 6 hereof;
or (iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectibility hereof or of any other Credit Document or of any
other documents or writing furnished in connection with any Credit Document; and
the Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Credit Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Banks, the Borrower, or any other Person for the default or misconduct of any
such agents or attorneys-in-fact selected with reasonable care. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, other document or statement (whether written
or oral) believed by it to be genuine or to be sent by the proper party or
parties. In particular and without limiting any of the foregoing, the
Administrative Agent shall have no responsibility for confirming the accuracy of
any Compliance Certificate or other document or instrument received by it under
the Credit Documents. The Administrative Agent may treat the payee of any Note
as the holder thereof until written notice of transfer shall have been filed
with the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Bank acknowledges that it has independently and
without reliance on the Administrative Agent or any other Bank, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Credit Documents. It shall be the responsibility of each Bank
to keep itself informed as to the creditworthiness of the Borrower and any other
relevant Person, and the Administrative Agent shall have no liability to any
Bank with respect thereto.
Section 10.6    Indemnity. The Banks shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Credit Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent the
Administrative Agent is promptly reimbursed for the same by the Borrower and
except to the extent that any event giving rise to a claim was caused by the
gross negligence or willful misconduct of the party seeking to be indemnified.
The obligations of the Banks under this Section 10.6 shall survive termination
of this Agreement.

45

--------------------------------------------------------------------------------




Section 10.7    Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Banks and the Borrower. Upon any such resignation of the
Administrative Agent, the Required Banks shall have the right to appoint a
successor Administrative Agent with the consent of the Borrower. If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be any Bank or any commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Credit
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder; provided, if the Administrative Agent shall
notify the Borrower and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Bank directly, until
such time as the Required Banks appoint a successor Administrative Agent as
provided for above. After any retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Section 10 and all
protective provisions of the other Credit Documents shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent
SECTION 11.    MISCELLANEOUS.
Section 11.1    Withholding Taxes.
(a)    Payments Free of Withholding. Subject to Section 11.1 (b) hereof, each
payment by the Borrower under this Agreement or the other Credit Documents shall
be made without withholding for or on account of any present or future taxes
(other than overall net income taxes on the recipient imposed by the
jurisdiction in which the recipient is organized or conducts business (other
than any jurisdiction in which the recipient is deemed to conduct business
solely as the result of entering into this Agreement or any other Credit
Document or receiving any payment or taking any action thereunder) and taxes
imposed by FATCA). If any such withholding is so required, the Borrower shall
make the withholding, pay the amount withheld to the appropriate governmental
authority before penalties attach thereto or interest accrues thereon and,
except with respect to taxes imposed by FATCA, forthwith pay such additional
amount as may be necessary to ensure that the net amount actually received by
each Bank and the Administrative Agent free and clear of such taxes (including
such taxes on such additional amount) is equal to the amount which that Bank or
the Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent or any Bank pays any
amount in respect of any such taxes, penalties or interest (other than taxes,
penalties or interest imposed by FATCA), the Borrower shall reimburse the
Administrative Agent or that Bank for that payment on demand in the currency in
which such payment was made. If the Borrower pays any such taxes, penalties or
interest, it shall deliver official tax receipts evidencing that payment or
certified copies thereof to the Bank or the Administrative Agent on whose
account such withholding was made (with a copy to the Administrative Agent if
not the recipient of the original) on or before the thirtieth day after payment.
If any Bank or the Administrative Agent determines it has received or been
granted a credit against or relief or remission for, or repayment of, any taxes
paid or payable by it because of any taxes,

46

--------------------------------------------------------------------------------




penalties or interest paid by the Borrower and evidenced by such a tax receipt,
such Bank or the Administrative Agent shall, to the extent it can do so without
prejudice to the retention of the amount of such credit, relief, remission or
repayment, pay to the Borrower such amount as such Bank or the Administrative
Agent determines is attributable to such deduction or withholding and which will
leave such Bank or the Administrative Agent (after such payment) in no better or
worse position than it would have been in if the Borrower had not been required
to make such deduction or withholding. Nothing in this Agreement shall interfere
with the right of each Bank and the Administrative Agent to arrange its tax
affairs in whatever manner it thinks fit nor obligate any Bank or the
Administrative Agent to disclose any information relating to its tax affairs or
any computations in connection with such taxes, other than the information
required to be disclosed pursuant to Section 11.1(d) hereof.
(b)    U.S. Withholding Tax Exemptions. Each Bank that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Administrative Agent on or before the date of the
initial Borrowing hereunder two duly completed and signed copies of either Form
W‑8BEN or Form W‑8ECI of the United States Internal Revenue Service. Thereafter
and from time to time, each such Bank shall submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
the other of such Forms (or such successor forms as shall be adopted from time
to time by the relevant United States taxing authorities) as may be (i)
requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Bank and (ii) required under then current United
States law or regulations to avoid or reduce United States federal withholding
taxes on payments in respect of all amounts to be received by such Bank,
including fees, pursuant to the Credit Documents or the Loans.
(c)    Inability of Bank to Submit Forms. If any Bank determines, as a result of
any Change in Law, that it is unable to submit to the Borrower or the
Administrative Agent any form or certificate that such Bank is obligated to
submit pursuant to subsection (b) or (d) of this Section 11.1 or that such Bank
is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Bank shall promptly notify the Borrower and the Administrative
Agent of such fact and the Bank shall to that extent not be obligated to provide
any such form or certificate and will be entitled to withdraw or cancel any
affected form or certificate, as applicable.
(d)    FATCA Forms. If a payment made to a Bank under any Credit Document would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
subsection (d), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(e)    Indemnification by the Banks. Each Bank shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any taxes attributable to such Bank (but only to the extent that Borrower
has not already indemnified the

47

--------------------------------------------------------------------------------




Administrative Agent for such taxes and without limiting the obligation of
Borrower to do so), and (ii) any taxes attributable to such Bank’s failure to
comply with the provisions of Section 11.10(d)) relating to the maintenance of a
Participant Register, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant governmental
authority. A certificate as to the amount of such payment or liability delivered
to any Bank by the Administrative Agent shall be conclusive absent manifest
error. Each Bank hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Bank under any Credit Document or
otherwise payable by the Administrative Agent to the Bank from any other source
against any amount due to the Administrative Agent under this subsection (e).
Section 11.2    No Waiver of Rights. No delay or failure on the part of the
Administrative Agent or any Bank or on the part of the holder or holders of any
Note in the exercise of any power or right under any Credit Document shall
operate as a waiver thereof, nor as an acquiescence in any default, nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other power or right, and the rights and remedies hereunder of the
Administrative Agent, the Banks and the holder or holders of any Notes are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have.
Section 11.3    Non-Business Day. If any payment of principal or interest on any
Loan or of any other Obligation shall fall due on a day which is not a Business
Day, interest or fees (as applicable) at the rate, if any, such Loan or other
Obligation bears for the period prior to maturity shall continue to accrue on
such Obligation from the stated due date thereof to and including the next
succeeding Business Day, on which the same shall be payable.
Section 11.4    Documentary Taxes. The Borrower agrees that it will pay any
documentary, stamp or similar taxes payable in respect to any Credit Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder.
Section 11.5    Survival of Representations. All representations and warranties
made herein or in certificates given pursuant hereto shall survive the execution
and delivery of this Agreement and the other Credit Documents, and shall
continue in full force and effect with respect to the date as of which they were
made as long as any credit is in use or available hereunder.
Section 11.6    Survival of Indemnities. All indemnities and all other
provisions relative to reimbursement to the Banks of amounts sufficient to
protect the yield of the Banks with respect to the Loans, including, but not
limited to, Section 2.11, Section 9.3 and Section 11.13 hereof, shall survive
the termination of this Agreement and the other Credit Documents and the payment
of the Loans and all other Obligations.
Section 11.7    Set-Off.
(a)    In addition to any rights now or hereafter granted under applicable law
and not by way of limitation of any such rights, upon the occurrence of any
Event of Default, each Bank and each subsequent holder of any Note is hereby
authorized by the Borrower at any time or from time to time, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including, but not limited to, Indebtedness evidenced by
certificates of deposit, whether matured or unmatured,

48

--------------------------------------------------------------------------------




or otherwise fully matured, and in whatever currency denominated) and any other
Indebtedness at any time held or owing by that Bank or that subsequent holder to
or for the credit or the account of the Borrower, whether or not matured,
against and on account of the obligations and liabilities of the Borrower to
that Bank or that subsequent holder under the Credit Documents, including, but
not limited to, all claims of any nature or description arising out of or
connected with the Credit Documents, irrespective of whether or not (a) that
Bank or that subsequent holder shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or Notes and other amounts due
hereunder shall have become due and payable pursuant to Section 8 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured.
(b)    Each Bank agrees with each other Bank a party hereto that if such Bank
shall receive and retain any payment, whether by set-off or application of
deposit balances or otherwise, on any of the Loans in excess of its ratable
share of payments on all such obligations then outstanding to the Banks, then
such Bank shall purchase for cash at face value, but without recourse, ratably
from each of the other Banks such amount of the Loans, or participations
therein, held by each such other Banks (or interest therein) as shall be
necessary to cause such Bank to share such excess payment ratably with all the
other Banks; provided, however, that if any such purchase is made by any Bank,
and if such excess payment or part thereof is thereafter recovered from such
purchasing Bank, the related purchases from the other Banks shall be rescinded
ratably and the purchase price restored as to the portion of such excess payment
so recovered, but without interest.
Section 11.8    Notices.
(a)    Except as otherwise specified herein, all notices under the Credit
Documents shall be in writing (including facsimile or by using Electronic
Systems) and shall be given to a party hereunder at its address or facsimile
number set forth below or such other address or facsimile number as such party
may hereafter specify by notice to the Administrative Agent and the Borrower,
given by courier, by United States certified or registered mail, by other
telecommunication device capable of creating a written record of such notice and
its receipt or, to the extent permitted in Section 11.8(b) hereof, Electronic
Systems. Notices under the Credit Documents to the Banks shall be addressed to
their respective addresses, facsimile or telephone numbers set forth on their
respective Administrative Questionnaires or in the assignment agreement which
any assignee bank executes pursuant to Section 11.12 hereof, and to the Borrower
and to the Administrative Agent to:
If to the Borrower:
Black Hills Corporation
PO Box 1400
625 9th Street
Rapid City, South Dakota 57709
Attention: Brian G. Iverson
Facsimile: 605.721.2597
Telephone: 605.721.2305
with copies to:
Black Hills Corporation
PO Box 1400
625 9th Street
Rapid City, South Dakota 57709


49

--------------------------------------------------------------------------------




Attention: Steven J. Helmers
Facsimile: 605.721.2550
Telephone: 605.721.2303
If to the Administrative Agent:
Notices shall be sent to the applicable address set forth on Part B of Schedule
4 hereto.
Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 11.8 or in the applicable Administrative Questionnaire
and a confirmation of receipt of such facsimile has been received by the sender,
(ii) if given by courier, when delivered, (iii) if given by mail, three (3)
Business Days after such communication is deposited in the mail, registered with
return receipt requested, addressed as aforesaid or (iv) if given by any other
means, when delivered at the addresses specified or referred to in this Section
11.8; provided that any notice given pursuant to Section 2 hereof shall be
effective only upon receipt during the recipient’s normal business hours.
Notices delivered through Electronic Systems, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Banks hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Bank. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Section 11.9    Counterparts. This Agreement may be executed in any number of
counterpart signature pages, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same instrument.
Delivery of an executed counterpart hereof via facsimile or electronic means
shall for all purposes be as effective as delivery of an original counterpart.
Section 11.10    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign any of its rights or obligations under any Credit Document unless
such assignation occurs in connection with a merger or acquisition by the
Borrower which is otherwise permitted under the terms of this Agreement and the
appropriate Credit Documents, if applicable, and the Borrower obtains the prior
written consent of all of the Banks, which consent shall be in form and
substance satisfactory to the Administrative Agent. No Bank may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (g) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the

50

--------------------------------------------------------------------------------




Related Parties of each of the Administrative Agent and the Banks) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Banks. Any Bank may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Bank’s Loans at the time owing to it or in the case of an assignment
to a Bank or an Affiliate of a Bank or an Approved Fund with respect to a Bank,
the principal outstanding balance of the Loan of the assigning Bank subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrower, otherwise consents (each such consent not to be unreasonably withheld
or delayed);
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement with respect to the Loan assigned;
(iii)    any assignment under this Section 11.10(b) must be approved by (i) the
Administrative Agent (not to be unreasonably withheld) and (ii) unless the
Person that is the proposed assignee is itself a Bank or an Affiliate of a Bank
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee) and/or an Event of Default has occurred and is continuing, the
Borrower (not to be unreasonably withheld); provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and
(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Bank, shall deliver to the Administrative Agent an Administrative Questionnaire
and any relevant tax forms.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 9.4 hereof with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (d) of this Section. The
Borrower shall execute and deliver to the assignee a Note upon written request
from such assignee. The assignor shall promptly return to the Borrower its Note
if after giving effect to such assignment no Obligations are owing to such
assignor.

51

--------------------------------------------------------------------------------




(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Banks may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than an Ineligible Institution) (each, a “Participant”) in all or
a portion of such Bank’s rights and/or obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (i) such
Bank’s obligations under this Agreement shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. Each
Bank that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in such Bank’s Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver of the type described in Section
11.11(i) hereof that affects such Participant. Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.3 and 9.4 hereof to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.7(a) hereof as though it were a Bank, provided
such Participant agrees to be subject to Section 11.7(b) hereof as though it
were a Bank.
(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 9.3 and 9.4 hereof than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 9.4

52

--------------------------------------------------------------------------------




hereof unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 9.4 hereof as though it were a Bank.
(g)    Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including without limitation any pledge or assignment
to secure obligations to a Federal Reserve Bank or any other central banking
authority; provided that no such pledge or assignment shall release such Bank
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Bank as a party hereto.
(h)    Certain Funding Arrangements. Notwithstanding anything to the contrary
contained herein, any Bank (a “Granting Bank”) may grant to a special purpose
funding vehicle which is an Affiliate of such Bank (a “SPC”), identified as such
in writing from time to time by the Granting Bank to the Administrative Agent
and the Borrower, the option to provide to the Borrower all or any part of any
Loan that such Granting Bank would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Bank). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 11.10, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section may not be amended without the written consent of the SPC.
(i)    Farm Credit System. Notwithstanding anything in this Section to the
contrary, any bank that is a member of the Farm Credit System that: (x) has
purchased a participation in the minimum amount of $10,000,000 on or after the
Effective Date, (y) is, by written notice to the Borrower and the Administrative
Agent (“Voting Participant Notification”), designated by the selling Bank as
being entitled to be accorded the rights of a Voting Participant hereunder (any
bank that is a member of the Farm Credit System so designated being called a
“Voting Participant”) and (z) receives the prior written consent of the Borrower
and the Administrative Agent to become a Voting Participant, shall be entitled
to vote (and the voting rights of the selling Bank shall be correspondingly
reduced), on a dollar for dollar basis, as if such participant were a Bank, on
any matter requiring or allowing a Bank to provide or withhold its consent, or
to otherwise vote on any proposed action. To be effective, each Voting
Participant Notification shall, with respect to any Voting Participant: (i)
state the full name, as well as all contact information required of an Assignee
as set forth in Exhibit D hereto, and (ii) state the dollar amount of the
participation purchased. The

53

--------------------------------------------------------------------------------




Borrower and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph.
Section 11.11    Amendments. Any provision of the Credit Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by (a) the Borrower, (b) the Required Banks, and (c) if the rights or
duties of the Administrative Agent are affected thereby, the Administrative
Agent; provided that no amendment or waiver pursuant to this Section. 11.11
shall:
(i)    (A) increase, decrease or extend any Commitment of any Bank without the
consent of such Bank or (B) reduce the amount of or postpone any fixed date for
payment of any principal of or interest on any Loan (including the Termination
Date) or of any fee or other Obligation payable hereunder without the consent of
each Bank; and
(ii)    unless signed by each Bank, change this Section 11.11, or the definition
of Required Banks, or affect the number of Banks required to take any action
under the Credit Documents or, with respect to the pro rata sharing of payments,
amend Section 4.1 hereof or any other provision hereof relating to the pro rata
sharing of payments.
Section 11.12    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 11.13    Legal Fees, Other Costs and Indemnification. The Borrower
agrees to pay all reasonable and properly documented out-of-pocket costs and
expenses of the Arrangers and the Administrative Agent in connection with the
preparation and negotiation of the Credit Documents (including past and future
reasonable out-of-pocket expenses incurred by the Arrangers and the
Administrative Agent in connection with the syndication of the transaction),
including without limitation, the reasonable fees, charges and disbursements of
counsel to the Administrative Agent, in connection with the preparation and
execution of the Credit Documents, and any amendment, waiver or consent related
hereto, whether or not the transactions contemplated herein are consummated. The
Borrower further agrees to indemnify each Bank, the Administrative Agent, and
their respective Affiliates, directors, agents, advisors, officers and
employees, against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor, whether or not the indemnified Person is a
party thereto, and whether brought by a third-party or by the Borrower or any of
its Affiliates) which any of them may incur or reasonably pay arising out of or
relating to any Credit Document (including any relating to a misrepresentation
by the Borrower under any Credit Document) or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan, other than to the extent arising from
the gross negligence or willful misconduct of the party claiming indemnification
as determined in a final, non-appealable judgment by a court of competent
jurisdiction. The Borrower, upon demand by any of the Administrative Agent or a
Bank at any time, shall reimburse the Administrative Agent or Bank for any
reasonable legal or other expenses (including allocable fees and expenses of
in-house counsel) incurred in connection with investigating or defending against
any of the foregoing except if the same is directly due to the gross negligence
or willful misconduct of the party to be indemnified as determined in a final,
non-appealable judgment by a court of competent jurisdiction, provided that with
respect to legal costs and expenses incurred in connection with the enforcement
of the rights of the Administrative Agent and the Banks under this Section
11.13, the Borrower shall only be obligated to pay the legal fees of the
Administrative Agent and not of any other Bank. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and the Borrower hereby
waives, any claim against the Administrative Agent and its Affiliates,
directors, agents, advisors, officers and employees, on any

54

--------------------------------------------------------------------------------




theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.
Section 11.14    Entire Agreement. The Credit Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded thereby.
Section 11.15    Construction. The parties hereto acknowledge and agree that
neither this Agreement nor the other Credit Documents shall be construed more
favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of this Agreement and the other Credit Documents.
Section 11.16    Governing Law. This Agreement and the other Credit Documents,
and the rights and duties of the parties hereto, shall be construed and
determined in accordance with the internal laws of the State of New York.
Section 11.17    SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THE BORROWER
HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN
THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE BORROWER
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO ANY CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
Section 11.18    Replacement of Bank. Each Bank agrees that, upon the occurrence
of any event set forth in Sections 9.1, 9.3 and 11.1 hereof, such Bank will use
reasonable efforts to book and maintain its Loans through a different Lending
Office or to transfer its Loans to an Affiliate with the objective of avoiding
or minimizing the consequences of such event; provided that such booking or
transfer is not otherwise disadvantageous to such Bank as determined by such
Bank in its sole and absolute discretion. If any Bank has demanded to be paid
additional amounts pursuant to Sections 9.1, 9.3 and 11.1 hereof, and the
payment of such additional amounts are, and are likely to continue to be, more
onerous in the reasonable judgment of the Borrower than with respect to the
other Banks, then the Borrower shall have the right at any time when no Default
or Event of Default shall have occurred and be continuing to seek one or more
financial institutions which are not Affiliates of the Borrower (each, a
“Replacement Bank”) to purchase with the written consent of the Administrative
Agent (which consent shall not be (x) required if such proposed Replacement Bank
is already a Bank, or an Affiliate of a Bank, or (y) unreasonably delayed or
withheld) the outstanding Loans of such Bank (the “Affected Bank”), and if the
Borrower locates a Replacement Bank, the Affected Bank shall, upon

55

--------------------------------------------------------------------------------




(i)    prior written notice to the Administrative Agent,
(ii)    (i) payment to the Affected Bank of the purchase price agreed between it
and the Replacement Bank (or, failing such agreement, a purchase price in the
amount of the outstanding principal amount of the Affected Bank’s Loans and
accrued interest thereon to the date of payment) by the Replacement Bank plus
(ii) payment by the Borrower of all Obligations (other than principal and
interest with respect to Loans) then due to the Affected Bank or accrued for its
account hereunder or under any other Credit Document,
(iii)    satisfaction of the provisions set forth in Section 11.10 hereof, and
(iv)    payment by the Borrower to the Affected Bank and the Administrative
Agent of all reasonable out-of-pocket expenses in connection with such
assignment and assumption (including the recordation fee described in Section
11.10 hereof),
be deemed without any further action to have assigned and delegated all its
rights and obligations under this Agreement and any other Credit Document to
which it is a party (including its outstanding Loans) to the Replacement Bank
(such assignment to be made without recourse, representation or warranty), and
the Replacement Bank shall assume such rights and obligations, whereupon the
Replacement Bank shall in accordance with Section 11.10 hereof become a party to
each Credit Document to which the Affected Bank is a party and shall have the
rights and obligations of a Bank thereunder and the Affected Bank shall be
released from its obligations hereunder and each other Credit Document to the
extent of such assignment and delegation.
Notwithstanding the foregoing, with respect to a Bank that is a Defaulting Bank
or an Impacted Bank, the Borrower or the Administrative Agent may obtain a
Replacement Bank and execute an Assignment on behalf of such Defaulting Bank or
an Impacted Bank at any time and without prior notice to such Defaulting Bank or
an Impacted Bank and cause its Loans to be sold and assigned at par. Upon any
such assignment and payment and compliance with the other provisions of Section
11.10 hereof, such replaced Bank shall no longer constitute a “Bank” for
purposes hereof; provided, any rights of such replaced Bank to indemnification
hereunder shall survive.
Section 11.19    Confidentiality. The Administrative Agent and the Banks shall
hold all non-public information provided to them by the Borrower pursuant to or
in connection with this Agreement in accordance with their customary procedures
for handling confidential information of this nature, but may make disclosure to
any of their agents, attorneys-in-fact, examiners, regulators, non-governmental
self-regulatory authorities, Affiliates, outside auditors, counsel and other
professional advisors in connection with this Agreement or any other Credit
Document or as reasonably required by any potential bona fide transferee,
participant or assignee, or in connection with the exercise of remedies under a
Credit Document, or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 11.19), or to
any nationally recognized rating agency that requires access to information
about a Bank’s investment portfolio in connection with ratings issued with
respect to such Bank, or as requested by any governmental agency,
non-governmental self-regulatory authority or representative thereof or pursuant
to legal or regulatory process; provided, however, that unless specifically
prohibited by applicable law or court order, or in connection with any
supervising examination, the Administrative Agent and each Bank shall use
reasonable efforts to promptly notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of the

56

--------------------------------------------------------------------------------




Administrative Agent or such Bank by such governmental agency) for disclosure of
any such non-public information and, where practicable, prior to disclosure of
such information. Prior to any such disclosure pursuant to this Section 11.19,
the Administrative Agent and each Bank shall require any such bona fide
transferee, participant and assignee receiving a disclosure of non-public
information to agree, for the benefit of the Borrower, in writing to be bound by
this Section 11.19; and to require such Person to require any other Person to
whom such Person discloses such non-public information to be similarly bound by
this Section 11.19. Notwithstanding anything herein to the contrary,
“confidential information” shall not include, and the Administrative Agent and
each Bank may disclose to any and all persons, without limitation of any kind,
(i) information that has been publicly disclosed or has become public without
breach of this Section 11.19 and (ii) information that now or hereafter becomes
available to such Bank on a non-confidential basis from a source other than the
Borrower.
Section 11.20    Rights and Liabilities of Arrangers. None of the Arrangers
shall have any special rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement as a result of acting in the
capacities of arranger or bookrunner, other than those applicable to them in
their capacity as Banks hereunder (if any). Without limiting the foregoing, none
of the Arrangers shall have or be deemed to have a fiduciary relationship with
any Bank. Each Bank hereby makes the same acknowledgments and undertakings with
respect to the Arrangers as it makes with respect to the Administrative Agent
and any directors, officers, agents and employees of the Administrative Agent in
Section 10.5 hereof.
Section 11.21    Relationship. Neither the Administrative Agent nor any Bank has
any fiduciary relationship or duty to the Borrower or any of its Subsidiaries
arising out of or in connection with, and there is no agency, tenancy or joint
venture relationship between the Administrative Agent or any Bank and the
Borrower or any of its Subsidiaries by virtue of, any Credit Document or any
transaction contemplated therein. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against each of
the Banks and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
The Borrower and each of its Subsidiaries understand that the Administrative
Agent, each Bank and each of their respective affiliates (the Administrative
Agent or such Bank, as the case may be, together with its affiliates, each
referred to herein as a “Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research). Members of each Group
and businesses within each Group generally act independently of each other, both
for their own account and for the account of clients. Accordingly, there may be
situations where parts of a Group and/or their clients either now have or may in
the future have interests, or take actions, that may conflict with the interests
of the Borrower or one of its Subsidiaries. For example, a Group may, in the
ordinary course of business, engage in trading in financial products or
undertake other investment businesses for their own account or on behalf of
other clients, including without limitation, trading in or holding long, short
or derivative positions in securities, loans or other financial products of the
Borrower, its Subsidiaries or its affiliates or other entities connected with
the Loans or the transactions contemplated hereby.
In recognition of the foregoing, the Borrower, for itself and on behalf of its
Subsidiaries, agrees no Group is required to restrict its activities as a result
of this Agreement and that each Group may undertake any business activity
without further consultation with or notification to the Borrower or any of its
Subsidiaries. Neither this Agreement nor the receipt by the Administrative Agent
or any Bank of confidential information nor any other matter will give rise to
any fiduciary, equitable or contractual duties (including

57

--------------------------------------------------------------------------------




but not limited to any duty of trust or confidence) that would prevent or
restrict a Group from acting on behalf of other customers or for its own
account. Furthermore, the Borrower, for itself and on behalf of its
Subsidiaries, agrees that no Group and no member or business of a Group is under
a duty to disclose to the Borrower or any of its Subsidiaries or use on behalf
of the Borrower or any of its Subsidiaries any information whatsoever about or
derived from those activities or to account for any revenue or profits obtained
in connection with such activities. However, consistent with each Group’s
long-standing policy to hold in confidence the affairs of its customers, no
Group will use confidential information obtained from the Borrower or any of its
Subsidiaries except in connection with its services to, and its relationship
with, the Borrower and its Subsidiaries; provided, that each Group will be free
to disclose information in any manner as required by law, regulation, regulatory
authority or other applicable judicial or government order.
Section 11.22    Severability of Provisions. Any provision in this Agreement or
any other Credit Document that is held to be inoperative, unenforceable, or
invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement and the
other Credit Documents are declared to be severable.
Section 11.23    Patriot Act Notice. Each Bank that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act (Title III of Pub. L. 107 56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.
– Remainder of Page Intentionally Left Blank; Signature Page Follows –



58

--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their duly authorized
representatives as of the day and year first above written.
BLACK HILLS CORPORATION,
a South Dakota corporation
By:        /s/David R. Emery    
Name:        David R. Emery    
Title:        Chairman, President and CEO    

Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Bank and as Administrative Agent
By:        /s/ Helen D. Davis    
Name:        Helen D. Davis    
Title:        Vice President    
Lending Offices for Base Rate Loans and Eurodollar Loans:
JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 07
Chicago, IL, 60603-2300
Phone: 312-732-9898
Facsimile: 888-292-9533
Attention: Nicole Ashford
Email: jpm.agency.servicing.4@jpmchase.com

Credit Agreement

--------------------------------------------------------------------------------






COBANK, ACB,
as a Bank




By:        /s/ John H. Kemper    
Name:        John H. Kemper    
Title:        Vice President    





Credit Agreement

--------------------------------------------------------------------------------




SCOTIABANK (IRELAND) LIMITED,
as a Bank




By:        /s/ Clive Sinnamon    
Name:        Clive Sinnamon    
Title:        Director    




By:        /s/ David Muldoon    
Name:        David Muldoon    
Title:        Director    





Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as a Bank
By:        /s/ Paula Czach    
Name:        Paula Czach    
Title:        Managing Director    



Credit Agreement

--------------------------------------------------------------------------------




UNION BANK, N.A.,
as a Bank
By:        /s/ Robert Cole    
Name:        Robert Cole    
Title:        Director    



Credit Agreement

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Bank
By:        /s/ Michael T. Sagges    
Name:        Michael T. Sagges    
Title:        Vice President    






 







Credit Agreement

--------------------------------------------------------------------------------




EXHIBIT A
NOTE
_________ __, 2013
FOR VALUE RECEIVED, the undersigned, Black Hills Corporation, a South Dakota
corporation (“Borrower”), promises to pay to the order of [_________________]
(the “Bank”) on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of JPMorgan Chase Bank, N.A., in accordance
with Section 4.1 of the Credit Agreement (as hereafter defined), the aggregate
unpaid principal amount of all Loans made by the Bank to the Borrower pursuant
to the Credit Agreement, together with interest on the principal amount of each
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates, specified in the Credit Agreement.
The Bank shall record on its books or records or on a schedule attached to this
Note, which is a part hereof, each Loan made by it pursuant to the Credit
Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a Eurodollar Loan, and the interest rate and Interest Period
applicable thereto, provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note. The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be shall be prima facie evidence of the same; provided, however, that the
failure of the Bank to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of the Borrower to
repay all Loans made to it pursuant to the Credit Agreement together with
accrued interest thereon.
This Note is one of the Notes referred to in the Credit Agreement dated as of
June 21, 2013, among, inter alia, the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the financial institutions party thereto (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), and this Note and the holder hereof are entitled to all
the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of New York.
Prepayments may be made hereon and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.
- Remainder of Page Intentionally Left Blank; Signature Page Follows -

Credit Agreement

--------------------------------------------------------------------------------




The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
BLACK HILLS CORPORATION,
a South Dakota corporation
By:            
Name:            
Title:            



Credit Agreement

--------------------------------------------------------------------------------




EXHIBIT B
COMPLIANCE CERTIFICATE
This Compliance Certificate is furnished to JPMorgan Chase Bank, N.A., as
Administrative Agent pursuant to the Credit Agreement dated as of June 21, 2013,
among, inter alia, Black Hills Corporation, a South Dakota corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent, and the
financial institutions party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected or appointed ______________________of the Borrower;
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.    Schedule 1 attached hereto sets forth financial data and computations
evidencing compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct. All computations are
made in accordance with the terms of the Credit Agreement.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
    
    
    
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___________day of __________,
20__.
____________________________

Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance Calculations for Credit Agreement
CALCULATION AS OF ________ __,20__
A.
Liens (Sec. 7.9(c), (d), and (g))
 
 
 
1. Liens securing taxes or assessments or other government charges or levies
equal to or less than $20,000,000 (Section 7.9(c))
   
(Answer should be yes)
 
2. Liens securing judgments or awards or surety or appeal bonds issued in
connection therewith equal to or less than $20,000,000 (Section 7.9(d))
   
(Answer should be yes)
 
3. Is the aggregate amount of Indebtedness and other obligations consisting of
(i) the deferred purchase price of newly acquired property or incurred to
finance the acquisition of personal property of the Borrower used in the
ordinary course of business of the Borrower, (ii) Capitalized Lease Obligations,
and (iii) the performance of tenders, statutory obligations, bids, leases or
other similar obligations (other than for borrowed money) entered into in the
ordinary course of business or to secure obligations on performance bonds which
is secured by Liens equal to or less than 5% of Consolidated Assets as reflected
on the most recent balance sheet delivered by the Borrower (Section 7.9(g))
   
(Answer should be yes)
B. Sale and Leasebacks (Section 7.11)
 
 
 
1. Aggregate obligations under all Sale and Leasebacks arrangements (other than
synthetic lease transactions excluded by Section 7.11)
$   
(Line B1 not to exceed $30,000,000)
C.
Sale of Assets (Section 7.12)
 
 
 
1. Net book value of assets (other than as permitted by Section 7.12(a)(i)-(v),
in each case subject to Section 7.12(a)(vii) and (viii)) sold during this fiscal
year
$   
(Line C1 not to exceed 10% of total Consolidated Assets)
D.
Permitted Investments (Section 7.14)
 
 
 
1. Aggregate amount of Investments in Persons engaged in the lines of business
described in clause (xii) of Section 7.8 (Section 7.14(k))
$   
(Line D1 not to exceed $50,000,000)
E.
Permitted Indebtedness (Section 7.15)
 
 


Credit Agreement

--------------------------------------------------------------------------------




 
1. Secured Indebtedness except a
(A) set forth on Schedule 7.15(c);
(B) (i) of BHP, (ii) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of personal property of the
Borrower or a Subsidiary used in the ordinary course of business of the Borrower
of a Subsidiary, (iii) constituting Capitalized Lease Obligations or with
respect to synthetic (or similar type) lease transactions, or (iv) incurred in
connection with the performance of tenders, statutory obligations, bids, leases
or other similar obligations (other than for borrowed money) entered into in the
ordinary course of business or to secure obligations on performance bonds;
(C) of CLF&P issued or outstanding under the CLF&P Indenture; an
(D) first mortgage bond debt of Black Hills Utility Holdings, Inc. or any of its
Subsidiaries to finance the power plants in the State of Colorado which do not
mature prior to the Termination Date and is not in excess of an amount equal to
fifty percent (50%) of the net book value of the property, plant and equipment
of Black Hills Utility Holdings, Inc. (Section 7.15(c))
$   
(Line E1 not to exceed 5% of Consolidated Assets)
 
2. Intercompany loans owing by the Borrower (Section 7.15(e)(i)(x))
$   
(Must be subordinated to Obligations)
 
3. [RESERVED]
$   
 
 
4. [RESERVED]
$   
 
 
5. [RESERVED]
$   
 
F.
Recourse Leverage Ratio (Section 7.17)
$   
 
 
1. Consolidated Indebtedness
$   
 
 
2. Non-Recourse Indebtedness
$   
 
 
3. Recourse Indebtedness (Line F1 minus Line F2)
$   
 
 
4. [RESERVED]
$   
 
 
5. Consolidated Net Worth
$   
 
 
6. Capital (Line F3 minus Line F4 plus Line F5)
$   
 
 
7. Recourse Leverage Ratio
____:1.00
(ratio of (A) difference between (x) Line F3 minus (y) Line F4 to (B) Line F6
not to exceed 0.65 to 1.00)




Credit Agreement

--------------------------------------------------------------------------------




EXHIBIT C
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor: ______________________________

2.
Assignee: ______________________________
[and is an Affiliate/Approved Fund of [identify Bank]]

3.
Borrower(s): Black Hills Corporation

4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement: The Credit Agreement dated as of June 21, 2013 among, inter
alia, Black Hills Corporation, the Banks parties thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent, as amended.



_______________________
1
Set as applicable.


Credit Agreement

--------------------------------------------------------------------------------




6.
Assigned Interest:

Amount of Loans of Assignor prior to Trade Date
Amount of Loans of Assignee prior to Trade Date
Amount of Loans Assigned
Amount of Loans of Assignor after Trade Date
Amount of Loans of Assignee after Trade Date
$
$
$
$
$



[7.
Trade Date: ______________]

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:            
    Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:            
    Title:
[Consented to and] Accepted:
JPMorgan Chase Bank, N.A., as
Administrative Agent
By:        
    Title:
[Consented to:]
BLACK HILLS CORPORATION
By:        
Title:____________________________
2    To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
3    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4    To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.




Credit Agreement

--------------------------------------------------------------------------------




ANNEX 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
a.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.6 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is not a United States
person (as defined in Section 7701(a)(30) of the Code), it shall have attached
to the Assignment and Assumption the documentation specified in Section 11.1(b)
of the Credit Agreement, duly completed and executed by the Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Bank.
b.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
c.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery

Credit Agreement

--------------------------------------------------------------------------------




of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



Credit Agreement

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF VOTING PARTICIPANT NOTIFICATION AND CONSENT
Voting Participant Notification and Consent
Reference is made to the Credit Agreement dated as of June 21, 2013 by and
among, inter alia, Black Hills Corporation, a South Dakota corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent, and the
financial institutions party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.
Pursuant to Section 11.10(i) of the Credit Agreement, the Bank identified below
hereby notifies Administrative Agent that it is designating the participant
identified below as being entitled to be accorded the rights of a Voting
Participant.
Bank:        
Voting Participant:5        
Full Legal Name:         
Address for Notices:         
    
    
Attention:        
Amount of Participation Purchased:    $    
Date of Notification:        

Page 1 of 2
Credit Agreement

--------------------------------------------------------------------------------




Voting Participant Notification and Consent
Bank    Voting Participant
            
By:         By:     

Name:        Name:

Title:        Title:
Pursuant to Section [__] of the Credit Agreement, the undersigned hereby consent
to the institution identified herein becoming a Voting Participant.
[Borrower]
By:            
    Name:
    Title:
[Administrative Agent]
By:            
    Name:
    Title:



Page 2 of 2
Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 2.1
COMMITMENTS
Bank
Commitment Amount
Pro Rata Share
JPMorgan Chase Bank, N.A.
$55,000,000.00
20%
CoBank, ACB
$55,000,000.00
20%
Union Bank, N.A.
$55,000,000.00
20%
U.S. Bank National Association
$55,000,000.00
20%
Scotiabank (Ireland) Limited
$27,500,000.00
10%
The Bank of Nova Scotia
$27,500,000.00
10%
TOTALS
$275,000,000.00
100.00000000%






Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 4
ADMINISTRATIVE AGENT’S NOTICE AND PAYMENT INFORMATION
Part A – Payments
Loan Repayments, Interest, Fees:
Bank Name:    JPMorgan Chase Bank, N.A.
ABA/Routing No.:    XXXXXXXXX
Account No.:    # XXXXXXXXXXXXXXX
Account Name:    LS2 Incoming Account
Reference:     Black Hills Corporation
Attn:     Darren Cunningham


Part B – Notices


Address for notices related to commitments, covenants or extensions of
expiry/termination dates, notices related to Loans and Fees and for all Required
Executed Documentation and Financial Information:


JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, Floor 07
Chicago, IL, 60603-2300
Mail Code IL1-0010
Attention: Darren Cunningham
Facsimile: 888-292-9533
Phone: 312-385-7080
Email: darren.cunningham@jpmorgan.com

with a copy to (except with respect to routine borrowing notices, etc.):

JPMorgan Chase Bank, N.A.
270 Park Avenue, 43rd Floor
Mail Code NY1-K830
New York, NY  10017
Attention: Justin Martin
Credit Executive, Corporate Client Banking, Power and Utilities
Facsimile No.:  (855) 462-3800
Phone No.: (212) 622-5202
Email: justin.2.martin@jpmorgan.com
and


JPMorgan Chase Bank, N.A.
Portfolio Management Administration
10 South Dearborn, 9th Floor
Mail Code IL1-0874
Chicago, IL 60603
Attention:  Lisa Tverdek
Facsimile No.: (312) 325-3150
Phone No.: (312) 325-3238

Credit Agreement

--------------------------------------------------------------------------------




Email: lisa.tverdek@jpmorgan.com

Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 5.2
BLACK HILLS CORPORATION SUBSIDIARIES
 




Subsidiary Name




State of
Organization


Borrower’s
Ownership


Description of Ownership If Not Wholly-Owned
1.
Black Hills Cabresto Pipeline, LLC
Delaware
100%
N/A
2.
Black Hills/Colorado Electric Utility Company, LP
Delaware
100%
N/A
3.
Black Hills/Colorado Gas Utility Company, LP
Delaware
100%
N/A
4.
Black Hills/Colorado Utility Company, LLC
Colorado
100%
N/A
5.
Black Hills/Colorado Utility Company II, LLC
Colorado
100%
N/A
6.
Black Hills Colorado IPP, LLC
South Dakota
100%
N/A
7.
Black Hills Electric Generation, LLC
South Dakota
100%
N/A
8.
Black Hills Exploration and Production, Inc.
Wyoming
100%
N/A
9.
Black Hills Gas Resources, Inc.
Colorado
100%
N/A
10.
Black Hills Gas Holdings Corp.
Colorado
100%
N/A
11.
Black Hills/Iowa Gas Utility Company, LLC
Delaware
100%
N/A
12.
Black Hills/Kansas Gas Utility Company, LLC
Kansas
100%
N/A
13.
Black Hills Midstream, LLC
South Dakota
100%
N/A
14.
Black Hills/Nebraska Gas Utility Company, LLC
Delaware
100%
N/A
15.
Black Hills Non-regulated Holdings, LLC
South Dakota
100%
N/A
16.
Black Hills Plateau Production, LLC
Delaware
100%
N/A
17.
Black Hills Power, Inc.
South Dakota
100%
N/A
18.
Black Hills Service Company, LLC
South Dakota
100%
N/A
19.
Black Hills Utility Holdings, Inc.
South Dakota
100%
N/A
20.
Black Hills Wyoming, LLC
Wyoming
100%
N/A
21.
Cheyenne Light, Fuel and Power Company
Wyoming
100%
N/A
22.
Generation Development Company, LLC
South Dakota
100%
N/A
23.
Mallon Oil Company, Sucursal Costa Rica
Costa Rica
100%
N/A
24.
Natural/Peoples Limited Liability Company
Wyoming
50%
Borrower indirectly owns 50% of the outstanding Membership Units
25.
Wyodak Resources Development Corp.
Delaware
100%
N/A




Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 5.5
LITIGATION AND LABOR CONTROVERSIES
None.

Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 5.11
ENVIRONMENTAL MATTERS
None.

Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 7.9
EXISTING LIENS
1.
Black Hills Power, Inc. has granted a first mortgage lien in favor of the
Trustee on substantially all of the properties used in the electric utility
business under the Indenture of Mortgage and Deed of Trust related to the First
Mortgage Bonds referred to on Schedule 7.15, excluding certain “Excepted
Property” as identified in the Indenture.



2.
Black Hills Exploration and Production has granted security interests in various
certificates of deposits for oil and gas leases and operations totaling less
than $10,000 in aggregate.



3.
Wyodak Resources Development Corp. has granted a security interest in a Treasury
Note in the amount of $400,000 to secure its self-insurance permit for black
lung liability.



4.
Black Hills Wyoming, LLC has granted a security interest in its Wygen I and
Gillette CT II facilities and the associated property located in Campbell
County, Wyoming in favor of The Bank of Nova Scotia in the amount of $120
million to secure the loan referred to on Schedule 7.15.



5.
Black Hills Electric Generation has granted a lien on its ownership interest in
Black Hills Wyoming LLC to The Bank of Nova Scotia, as administrative agent, on
the project financing noted in Item 5 above.



6.
Cheyenne Light, Fuel and Power Company has granted a first mortgage lien on
substantially all of its real and personal property in favor of the Trustee
under its Indenture of Mortgage and Deed of Trust related to the First Mortgage
Bonds referred to on Schedule 7.15, excluding certain “Excepted Property” as
identified in the Indenture.



7.
Black Hills Corporation has granted a security interest in favor of IBM Credit
LLC with respect to IBM Equipment Type 2424 purchased from IBM.



8.
Wyodak Resources Development Corp. has granted a security interest in favor of
RDO Equipment Co. with respect to an equipment/software component package
purchased from RDO.


Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 7.14
EXISTING INVESTMENTS
1.
The Borrower holds investments in life insurance policies and nonqualified
deferred compensation plan accounts in the amount of $5,117,925.



2.
BHP holds investments in life insurance policies and nonqualified deferred
compensation plan accounts in the amount of $4,637,867.



3.
Black Hills Colorado Gas Utility Company, L.P. holds a $60,518 joint venture
investment in Natural People LLC, dba Clean Energy.



4.
Wyodak Resources Developmental Corp. holds investments in life insurance
policies in the amount of $588,836.



5.
Black Hills Wyoming, LLC holds investments in 30 day term deposits in the amount
of $4,823,761.



6.
Black Hills Exploration and Production, Inc. holds investments in affiliates in
the amount of $5,912,610.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 7.15(C)
EXISTING SECURED INDEBTEDNESS


1. BHP’s First Mortgage Bonds $255,000,000 as of 5/30/13
2. BHP’s Pollution Control Revenue Bonds $18,650,000 as of 5/30/13
3. BHP’s Environmental Improvement Revenue Bonds $2,855,000 as of 5/30/13
4. Cheyenne Light, Fuel and Power Company First Mortgage Bonds $127,000,000 as
of 5/30/13
5. ISDA Agreement dated 12-15-08 between the Borrower and 
   Credit Suisse secured by a $25 million letter of credit issued 
   under the Borrower’s revolving credit facility
6. ISDA Agreement dated 12-15-08 between the Borrower and BayernLB 
   which contains a threshold of $20 million and requires the Borrower to 
   deliver cash collateral to the extent the Borrower’s obligations thereunder 
   exceed that threshold
 
 
 




Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE 7.19
RESTRICTIONS ON DISTRIBUTIONS AND EXISTING NEGATIVE PLEDGES
1.
Pursuant to the Sponsor Support Agreement, dated as of December 9, 2009, as
amended, among the Borrower, Black Hills Non-regulated Holdings, LLC
(“Holdings”), and The Bank of Nova Scotia, as administrative agent and
collateral agent, Holdings must maintain total member’s equity of at least $100
million.


2.
The Indenture of Mortgage and Deed of Trust of BHP permits BHP to declare and
pay dividends in cash or property only out of unreserved and unrestricted
retained earnings, and BHP may not pay dividends when BHP is insolvent or the
payment would render BHP insolvent.


3.
The CLF&P Indenture permits CLF&P to declare and pay dividends in cash or
property only out of unreserved and unrestricted retained earnings, and CLF&P
may not pay dividends when CLF&P is insolvent, the payment would render CLF&P
insolvent, or if an Event of Default exists or would exist immediately after
declaring such dividend.


4.
The Borrower is prohibited (with certain exceptions) under the Indenture and
Supplemental Indentures to its 9% Notes due 2014 issued on May 14, 2009 and its
5.875% Notes due 2020 issued on July 16, 2010 from pledging the capital stock of
any of its subsidiaries unless it equally and ratably also secures the notes and
all other parity indebtedness.


5.
Dividends on the Borrower’s preferred stock must be paid or declared and set
apart for payment before any dividends may be paid or declared and set apart for
payment on the Borrower’s common stock. The Borrower’s preferred stock is
cumulative.


6.
The Credit Agreement, dated as of February 1, 2012 among the Borrower, the
financial institutions party thereto, and U.S. Bank National Association, as
administrative agent, contains lien limitations consistent with this Agreement’s
limitations set forth in Section 7.19 hereof. 
 








Credit Agreement